EXHIBIT 10.3


EXECUTION VERSION

The indebtedness evidenced by this instrument is subordinated to the prior
payment in full of Senior Debt pursuant to, as defined in and to the extent
provided for in that certain Debt Subordination Agreement dated on or about June
30, 2014 among BENEFIT STREET PARTNERS SMA LM L.P., PECM STRATEGIC FUNDING L.P.
and PROVIDENCE DEBT FUND III L.P., together with their successors and permitted
assigns, as Subordinated Purchasers, any Subordinated Agent that becomes a party
thereto (as defined therein), CROSS COUNTRY HEALTHCARE, INC., a Delaware
corporation, CEJKA SEARCH, INC., a Delaware corporation, CROSS COUNTRY
EDUCATION, LLC, a Delaware limited liability company, CROSS COUNTRY STAFFING,
INC., a Delaware corporation, MDA HOLDINGS, INC., a Delaware corporation, CROSS
COUNTRY PUBLISHING, LLC, a Delaware limited liability company, ASSIGNMENT
AMERICA, LLC, a Delaware limited liability company, TRAVEL STAFF, LLC, a
Delaware limited liability company, LOCAL STAFF, LLC, a Delaware limited
liability company, MEDICAL DOCTOR ASSOCIATES, LLC, a Delaware limited liability
company, OWS, LLC, a Delaware limited liability company and CREDENT VERIFICATION
AND LICENSING SERVICES, LLC, a Delaware limited liability company, as Borrowers,
and BANK OF AMERICA, N.A., as Senior Agent, as amended, restated, supplemented,
or otherwise modified from time to time. Any holder of this instrument shall be
deemed to be bound by, and subject to, the terms of subordination set forth
therein.
    
CROSS COUNTRY HEALTHCARE, INC.,


as Issuer


and


CEJKA SEARCH, INC.,
CROSS COUNTRY EDUCATION, LLC,
CROSS COUNTRY STAFFING, INC.,
MDA HOLDINGS, INC.,
CROSS COUNTRY PUBLISHING, LLC,
ASSIGNMENT AMERICA, LLC,
TRAVEL STAFF, LLC,
LOCAL STAFF, LLC,
MEDICAL DOCTOR ASSOCIATES, LLC,
CREDENT VERIFICATION AND LICENSING SERVICES, LLC,
OWS, LLC


and


each other Subsidiary of Cross Country Healthcare, Inc. that
hereafter becomes a party hereto as “Guarantors”
        
CONVERTIBLE NOTE PURCHASE AGREEMENT
Dated as of June 30, 2014
$25,000,000 in Aggregate Original Principal Amount of


8% Senior Convertible Notes Due June 30, 2020
        
CERTAIN FINANCIAL INSTITUTIONS,




--------------------------------------------------------------------------------




as Noteholders






--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I: DEFINITIONS; RULES OF CONSTRUCTION
1


Section 1.1. Definitions.
1


Section 1.2. Accounting Terms.
22


Section 1.3. Reserved.
22


Section 1.4. Certain Matters of Construction.
22


Section 1.5. Pro Forma Compliance with Total Net Leverage Ratio.
22


ARTICLE II: NOTES
22


Section 2.1. Purchase and Sale of the Notes.
23


Section 2.2. The Closing.
23


Section 2.3. Payment of Purchase Price.
23


Section 2.4. Use of Proceeds.
23


ARTICLE III: INTEREST, FEES AND CHARGES
23


Section 3.1. Interest on the Notes.
23


Section 3.2. Maturity of the Notes.
24


Section 3.3. Fees.
24


Section 3.4. Reserved
24


Section 3.5. Reimbursement Obligations.
24


Section 3.6. Maximum Interest.
24


ARTICLE IV: NOTE ADMINISTRATION
24


Section 4.1. Reserved.
25


Section 4.2. Reserved
25


Section 4.3. Reserved.
25


Section 4.4. Effect of Termination.
25


ARTICLE V: PAYMENTS
25


Section 5.1. Optional Redemption.
25


Section 5.2. Offer to Purchase.
26


Section 5.3. Conversions Before Redemption Dates.
27


Section 5.4. Mechanics of Redemption.
27


Section 5.5. General Payment Provisions.
28


Section 5.6. Set Aside.
28


Section 5.7. Post-Default Allocation of Payments.
29


Section 5.8. Reserved.
29


Section 5.9. Taxes.
29


Section 5.10. Noteholder Tax Information.
30


ARTICLE VI: CONDITIONS PRECEDENT
31


Section 6.1. Conditions Precedent to Notes.
31


ARTICLE VII: CONVERSION
34


Section 7.1. Conversion at the Option of the Noteholders
34


Section 7.2. Conversion at the Option of Issuer.
34


Section 7.3. Consideration Received Upon Conversion.
35




3



--------------------------------------------------------------------------------




Section 7.4. Fractional Shares.
35


Section 7.5. Mechanics of Conversion.
36


Section 7.6. Adjustments to Conversion Price.
36


ARTICLE VIII: Representations and Warranties of The Noteholders
45


Section 8.1. Organization; Legal Capacity; Due Authorization.
45


Section 8.2. Restrictions on Transfer.
45


Section 8.3. Accredited Investor, etc.
45


Section 8.4. Access to Information.
45


Section 8.5. Restricted Securities.
46


ARTICLE IX: REPRESENTATIONS AND WARRANTIES OF OBLIGORS
46


Section 9.1. General Representations and Warranties.
46


ARTICLE X: COVENANTS AND CONTINUING AGREEMENTS
53


ARTICLE X: COVENANTS AND CONTINUING AGREEMENTS
53


Section 10.2. Negative Covenants.
56


Section 10.3. Preemptive Rights.
60


Section 10.4. Reservation of Common Stock.
61


Section 10.5. Reserved.
61


Section 10.6. Reserved.
61


Section 10.7. Listing of Shares
61


ARTICLE XI: EVENTS OF DEFAULT; REMEDIES ON DEFAULT
62


Section 11.1. Events of Default.
62


Section 11.2. Remedies upon Default.
63


Section 11.3. Reserved.
63


Section 11.4. Setoff.
63


Section 11.5. Remedies Cumulative; No Waiver.
63


ARTICLE XII: RESERVED
64


ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS
64


Section 13.1. Successors and Assigns.
64


Section 13.2. Reserved.
65


Section 13.2. Reserved.
65


Section 13.4. Replacement of Certain Noteholders.
65


Section 13.5. Register.
65


ARTICLE XIV: MISCELLANEOUS
66


Section 14.1. Consents, Amendments and Waivers.
66


Section 14.2. Indemnity.
66


Section 14.3. Notices and Communications.
66


Section 14.4. Performance of Obligors’ Obligations.
67


Section 14.5. Credit Inquiries.
67


Section 14.6. Severability.
67


Section 14.7. Cumulative Effect; Conflict of Terms.
67


Section 14.8. Counterparts.
68


Section 14.9. Entire Agreement.
68







--------------------------------------------------------------------------------




Section 14.10. Relationship with Noteholders.
68


Section 14.11. No Advisory or Fiduciary Responsibility.
68


Section 14.12. Confidentiality.
68


Section 14.13. GOVERNING LAW.
69


Section 14.14. Consent to Forum.
69


Section 14.15. Waivers.
69


Section 14.16. Patriot Act Notice.
69


Section 14.17. Confusing Names.
69


Section 14.18. Ratable Sharing.
70


Section 14.19. Noteholder Agent.
70


ARTICLE XV: GUARANTY
70


Section 15.1. Guaranty.
70


Section 15.2. Waivers.
70


Section 15.3. No Defense.
70


Section 15.4. Guaranty of Payment.
70


Section 15.5. Liabilities Absolute.
71


Section 15.6. Reserved.
71


Section 15.7. Reserved.
71


Section 15.8. Reinstatement.
71


Section 15.9. Action Upon Event of Default; Subrogation; Subordination;
Indemnity.
72


Section 15.10. Guarantor’s Investigation.
73


Section 15.11. General Limitation on Guarantee Obligations.
73





LIST OF EXHIBITS AND SCHEDULES
Exhibit A    Form of Assignment and Acceptance
Exhibit B    Form of Assignment Notice
Exhibit C    Form of Compliance Certificate
Exhibit D     Form of Joinder Agreement
Exhibit E    Form of Note
Exhibit F    Form of Solvency Certificate




Schedule 2.1    Noteholders
Schedule 9.1.4    Names and Capital Structure
Schedule 9.1.11    Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14    Environmental Matters
Schedule 9.1.15    Restrictive Agreements
Schedule 9.1.16    Litigation; Commercial Tort Claims
Schedule 9.1.18    Pension Plans
Schedule 9.1.20    Labor Contracts
Schedule 10.1.16    Post-Closing Covenants
Schedule 10.2.2    Existing Liens
Schedule 10.2.17    Existing Affiliate Transactions






--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




CONVERTIBLE NOTE PURCHASE AGREEMENT
THIS CONVERTIBLE NOTE PURCHASE AGREEMENT is dated as of June 30, 2014 (the
“Agreement”), among CROSS COUNTRY HEALTHCARE, INC., a Delaware corporation
(“Issuer”), CEJKA SEARCH, INC., a Delaware corporation (“Cejka”), CROSS COUNTRY
EDUCATION, LLC, a Delaware limited liability company (“Education”), CROSS
COUNTRY STAFFING, INC., a Delaware corporation (“Staffing”), MDA HOLDINGS, INC.,
a Delaware corporation (“MDA”), CROSS COUNTRY PUBLISHING, LLC, a Delaware
limited liability company (“Publishing”), ASSIGNMENT AMERICA, LLC, a Delaware
limited liability company (“Assignment”), TRAVEL STAFF, LLC, a Delaware limited
liability company (“Travel”), LOCAL STAFF, LLC, a Delaware limited liability
company (“Local”), MEDICAL DOCTOR ASSOCIATES, LLC, a Delaware limited liability
company (“Doctor”), OWS, LLC, a Delaware limited liability company (“OWS”), and
CREDENT VERIFICATION AND LICENSING SERVICES, LLC, a Delaware limited liability
company (“Credent”; together with Cejka, Education, Staffing, MDA, Publishing,
Assignment, Travel, Local, Doctor, OWS and each other Subsidiary of Issuer that
hereafter becomes a party to this Agreement as a “Guarantor” pursuant to Section
10.1.15, each individually, a “Guarantor” and, collectively, “Guarantors”) and
the financial institutions party to this Agreement from time to time as holders
of the Notes (as defined below) (collectively, “Noteholders”).
R E C I T A L S:
WHEREAS, contemporaneously herewith, Issuer and Guarantors are entering into the
Second Lien Loan and Security Agreement dated as of the date hereof with certain
lenders from time to time party thereto (as the same may be amended, modified,
supplemented, restated, replaced, refinanced or substituted in accordance with
its terms, the “Second Lien Loan Agreement”), pursuant to which the lenders
party thereto have agreed to provide a term loan facility in the amount of, as
of the Closing Date, $30,000,000 (the “Term Loan”); and
WHEREAS, Issuer has authorized the issue and sale of, and desires to issue and
sell to, the Noteholders, $25,000,000 aggregate principal amount of its 8%
Senior Notes due June 30, 2020 (the “Notes”), substantially in the form set
forth as Exhibit E to finance a portion of the Specified Acquisition (as defined
below) and to pay related fees and expenses thereto, and the Noteholders are
willing to purchase the Notes upon the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
ARTICLE I: DEFINITIONS; RULES OF CONSTRUCTION
Section 1.1.     Definitions. As used herein, the following terms have the
meanings set forth below:
“1933 Act”: as defined in Section 6.1.17.
“ABL Agent”: Bank of America, N.A., in its capacity as collateral and
administrative agent under the ABL Loan Agreement, together with its successors
in such capacity.
"ABL Lenders": has the meaning given to it in the ABL Intercreditor Agreement.
“ABL Loan Agreement”: that certain Loan and Security Agreement dated January 9,
2013, as amended by the First ABL Amendment, the Second ABL Amendment and the
Third ABL Amendment (as at any time further amended, restated, supplemented,
waived, modified, replaced, renewed, refinanced or






--------------------------------------------------------------------------------




extended in a manner not prohibited by the terms of the ABL Intercreditor
Agreement) by and between the Obligors, the ABL Lenders and the ABL Agent.
“ABL Loan Documents”: the “Loan Documents” as defined in the ABL Loan Agreement.
“ABL Obligations”: the "Obligations" as defined in the ABL Loan Agreement.
“Accommodation Payment”: as defined in Section 15.9.
“Account”: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
“Acquisition”: a transaction or series of transactions resulting in (a)
acquisition of a business division, or substantially all assets of a Person; (b)
record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of Issuer or Subsidiary with
another Person.
“Acquisition Agreement”: the Asset Purchase Agreement, dated as of June 2, 2014,
by and among Issuer, as purchaser, and the Sellers.
“Affiliate”: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that no Noteholder
shall be deemed an Affiliate of Issuer or any of its Subsidiaries. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
“Agreement”: as defined in the recitals hereto.
“Anti-Terrorism Law”: any law relating to terrorism or money laundering,
including the Patriot Act.
“Applicable Law”: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities having jurisdiction over such Person,
conduct, transaction, agreement or matter.
“Applicable Premium”:     as defined in Section 5.1.
“Applicable Rate”: means eight percent (8.00%) per annum.
“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans or notes
and similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Noteholder, an entity that administers or manages a
Noteholder, or an Affiliate of either.
“Asset Disposition”: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

2



--------------------------------------------------------------------------------




“Assignment and Acceptance”: an assignment agreement between a Noteholder and
Eligible Assignee, in the form of Exhibit A.
“Bankruptcy Code”: Title 11 of the United States Code.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns”, “Beneficial Ownership” and “Beneficially Owned” shall have
corresponding meanings.
“Board”: the Board of Directors of Issuer.
“Board of Governors”: the Board of Governors of the Federal Reserve System.
“Borrowed Money”: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person; provided, that Debt owed by an Obligor to another Obligor
shall be excluded from the definition of Borrowed Money for purposes of
calculating the Total Net Leverage Ratio.
“Business Day”: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York.
“Capital Lease”: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Capital Stock”: with respect to any Person, any and all shares of stock of a
corporation, partnership interests or other equivalent interests (however
designated, whether voting or non-voting) in such Person’s equity, entitling the
holder to receive a share of the profits and losses, and a distribution of
assets, after liabilities, of such Person.
“Capitalized Interest”: as defined in Section 3.1.2.
“Cash Component”: interest on the Notes at the rate of four percent (4.00%) per
annum.
“Cash Equivalents”: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank, savings bank or savings and loan
association organized under the laws of the United States or any state or
district thereof, rated A-1 (or better) by S&P or P-1 (or better) by Moody’s at
the time of acquisition, and (unless issued by a Noteholder) not subject to
offset rights; (c) repurchase obligations with a term of not more than 30 days
for underlying investments of the types described in clauses (a) and (b) entered
into with any bank described in clause (b); (d) commercial paper issued by a
commercial bank, savings bank or savings

3



--------------------------------------------------------------------------------




and loan association organized under the laws of the United States or district
thereof, rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and
maturing within nine months of the date of acquisition; (e) shares of any money
market fund that has substantially all of its assets invested continuously in
the types of investments referred to above, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody’s or S&P;
(f) with respect to the Foreign Subsidiaries organized under the laws of India
or the Cayman Islands, respectively, comparable investments to those described
in clauses (a) through (e) that are backed by the full faith and credit of the
Indian government or Cayman Islands government, as applicable, or have
comparable ratings in India or the Cayman Islands, as applicable, to the ratings
from either Moody’s or S&P described in such clauses (a) through (e); and (g)
with respect to any Foreign Subsidiary, local currency of the applicable Foreign
Subsidiary.
“Cayman Islands Subsidiary”: Jamestown Indemnity Ltd., a company organized under
the laws of the Cayman Islands.
“CERCLA”: the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. § 9601 et seq.).
“Change in Law”: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any similar authority) or any
other Governmental Authority.
“Change of Control”:
(a)    any “person” or “group” (as such terms are used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act or any successor provisions to either of the
foregoing), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, becomes the Beneficial Owner, directly or indirectly, of
shares representing 33% or more of the voting power represented by the capital
stock of Issuer; or
(b)    during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Issuer (together
with any new directors whose election or appointment by such Board or whose
nomination for election by the shareholders of Issuer was approved by a vote of
66-2/3% of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Issuer then in office; or
(c)    the sale or transfer of all or substantially all of Issuer’s assets
(determined on a consolidated basis), including through the sale of Capital
Stock or assets of one or more Subsidiaries.
“Change of Control Offer”: as defined in Section 5.2.2.
“Change of Control Payment”: as defined in Section 5.2.2(a).
“Change of Control Payment Amount”: as defined in Section 5.2.1.

4



--------------------------------------------------------------------------------




“Change of Control Payment Date”: as defined in Section 5.2.2.
“Claims”: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees actually incurred and
Extraordinary Expenses) at any time (including after Full Payment of the
Obligations or replacement of any Noteholder) incurred by any Noteholder
Indemnitee or asserted against any Noteholder Indemnitee by any Obligor or other
Person, in any way relating to (a) any Notes, Note Documents, Issuer Materials,
or the use thereof or transactions relating thereto, (b) any action taken or
omitted in connection with any Note Documents, (c) the exercise of any rights or
remedies under any Note Documents or Applicable Law, or (d) failure by any
Obligor to perform or observe any terms of any Note Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Noteholder Indemnitee is a party
thereto.
“Closing”: as defined in Section 2.2.
“Closing Date”: as defined in Section 6.1.
“Code”: the Internal Revenue Code of 1986.
“Common Stock”: the shares of common stock, par value $0.0001 per share, of
Issuer or any other Capital Stock of Issuer into which such Common Stock shall
be reclassified or changed.
“Compliance Certificate”: a compliance certificate substantially in the form of
Exhibit C hereto.
“Consolidated Total Net Debt”: means, as of any date of determination, (a) all
obligations for Borrowed Money, minus (b) the aggregate amount of Cash
Equivalents, in each case, held by an Obligor and included on the consolidated
balance sheet of Issuer and the Subsidiaries as of such date, free and clear of
all Liens (other than Permitted Liens); provided, that Consolidated Total Net
Debt shall not include Debt in respect of letters of credit, except to the
extent of unreimbursed amounts thereunder.
“Contingent Obligation”: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
“Conversion Amount”: the Optional Conversion Amount or the Forced Conversion
Amount, as applicable.
“Conversion Date”: as defined in Section 7.1.3.

5



--------------------------------------------------------------------------------




“Conversion Notes”: as defined in Section 7.3.1.
“Conversion Price”: initially $7.10, as adjusted from time to time as provided
in Article VII.
“Convertible Securities”: securities by their terms convertible into or
exchangeable for Common Stock or options, warrants or rights to purchase such
convertible or exchangeable securities.
“Current Assets”: means, at any time, the consolidated current assets (other
than Cash and Cash Equivalents and prepaid income taxes) of Issuer and its
Subsidiaries.
“Current Liabilities”: means, at any time, the consolidated current liabilities
of Issuer and its Subsidiaries at such time, but excluding, without duplication,
(a) the current portion of any long-term Indebtedness and (b) the current
portion of current and deferred Taxes based on income, profits or capital.
“CWA”: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
“Daily VWAP”: the volume-weighted average price per share of Common Stock (or
per minimum denomination or unit size in the case of any security other than
Common Stock) as displayed under the heading “Bloomberg VWAP” on the Bloomberg
page for the “<equity> AQR” page corresponding to the “ticker” for such Common
Stock or unit (or its equivalent successor if such page is not available) in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
such Common Stock (or per minimum denomination or unit size in the case of any
security other than Common Stock) on such Trading Day. The “volume weighted
average price” shall be determined without regard to after-hours trading or any
other trading outside of the regular trading session trading hours.
“Debt”: as applied to any Person, without duplication, (a) all items that would
be included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit (whether or not
drawn) issued for the account of such Person; and (d) in the case of Issuer, the
Obligations. The Debt of a Person shall include any recourse Debt of any
partnership in which such Person is a general partner or joint venturer.
“Default”: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
“Default Rate”: as defined in Section 3.1.5.
“Disqualified Equity Interests” means any Equity Interests which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Equity Interests), pursuant to
a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Equity Interests), in whole or in part,
on or prior to 91 days following the Maturity Date at the time such Equity
Interests is issued, (ii) is or becomes convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (a) debt securities or (b) any
Equity Interests that would constitute Disqualified Equity Interests, in each
case at any time on or prior to 91 days following the Maturity Date at the time
such Equity Interests is issued, (iii) contains any mandatory repurchase
obligation which may come into effect prior to the Maturity Date or (iv)
provides for the scheduled payments of dividends in Cash on or prior to 91 days
following the Maturity Date at the time such Equity Interests is issued.

6



--------------------------------------------------------------------------------




“Distributed Property”: as defined in Section 7.6.1(c).
“Distribution”: any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
“Dollars”: lawful money of the United States.
“EBITDA”: for any period, the sum of the following determined on a consolidated
basis, without duplication, for Issuer and its Subsidiaries in accordance with
GAAP: (a) Net Income for such period plus (b) the sum of the following to the
extent deducted in determining Net Income for such period: (i) the provision for
taxes based on income or profits or utilized in computing net loss, (ii)
Interest Expense, (iii) depreciation expense, (iv) amortization expense, (v) any
other non-cash charges (other than any such non-cash charge to the extent that
it represents an accrual of, or reserve for, cash expenditures in any future
period), and (vi) fees and expenses incurred by Issuer or any of its
Subsidiaries related to the issuance of any additional Equity Interests or
additional Debt, less (c) the sum of all non-cash items included in Net Income
for such period (other than any such non-cash item to the extent that it will
result in the receipt of cash payments in any future period) plus (d) all
non-recurring legal fees and expenses, closing fees, syndication fees and
arrangement fees incurred by Obligors or any of their Subsidiaries prior to or
within two months of the Closing Date in connection with the closing of the
Specified Acquisition, the issuance of the Notes hereunder, the incurrence of
the Second Lien Obligations and the closing of the Third Amendment, in an
aggregate amount under this clause (d) not to exceed $5,000,000, in each case to
the extent such fees are not amortized or capitalized, plus (e) all fees and
expenses incurred by Obligors or any of their Subsidiaries during such period in
connection with any Permitted Acquisition, plus (f) all costs incurred by Issuer
or any of their Subsidiaries during such period in order to integrate the
business acquired through a Permitted Acquisition into the ongoing operations of
Borrowers and their Subsidiaries; provided that in the case of this clause (f),
(x) such costs are incurred during the first 12 months after such Permitted
Acquisition and (y) the amount of such costs do not exceed $2,880,000
individually for any one Permitted Acquisition and $7,200,000 in the aggregate
for all Permitted Acquisitions during the term of this Agreement subsequent to
the Closing Date. For purposes of this Agreement, EBITDA shall be adjusted on a
pro forma basis, in a manner reasonably acceptable to Required Noteholders, to
include, as of the first day of any applicable period, any Permitted
Acquisitions and any Permitted Asset Dispositions during such period, including
any operating expense reductions for such period permitted to be reflected in
financial statements by Regulation S-X under the Exchange Act; provided that
such operating expense reductions shall not exceed 10% of EBITDA for such period
of calculation. For the Fiscal Quarters ended June 30, 2015 and September 30,
2015, EBITDA shall be calculated using an annualized value of the reported
year-to-date EBITDA for each respective period.


“Eligible Assignee”: a Person that is (a) a Noteholder, Affiliate of a
Noteholder or Approved Fund; (b) any other financial institution approved by
Issuer (which approval shall not be unreasonably withheld or delayed, and shall
be deemed given if no objection is made within ten (10) Business Days after
notice of the proposed assignment) and Required Noteholders, provided, that the
approval of Issuer shall not be required during the continuance of an Event of
Default under Section 11.1(a) or 11.1(j); or (c) during any Event of Default,
any Person acceptable to Required Noteholders in their discretion, in each case
of (a), (b) and (c) other than a natural person.
“Electing Noteholder”: as defined in Section 10.3.2.

7



--------------------------------------------------------------------------------




“Eligible Issuance”: any issuance of Equity Interests of Issuer (or debt
securities that are exchangeable for or convertible into Equity Interests of
Issuer) at a time when at least fifty percent (50%) of the original principal
amount of the Notes remain outstanding, other than (a) any issuance of Common
Stock upon the conversion of the Notes; (b) any issuance of Common Stock upon
the exercise of options that are outstanding as of the Closing Date; (c) any
issuance of shares of Common Stock as consideration in connection with an
Acquisition, (d) any issuance of options or shares of Common Stock (including
upon exercise of options) issued to any director, officer or employee pursuant
to compensation arrangements approved by the Board or the compensation committee
thereof in good faith and otherwise permitted to be issued by any other
provision of this Agreement and (e) issuances of Common Stock in a Public
Offering that is consummated prior to the date that is 150 days following the
Closing Date.
“Enforcement Action”: any action to enforce any Obligations or Note Documents or
to exercise any rights or remedies relating to any Obligations or Note Documents
(whether by judicial action, exercise of any right to act in an Obligor’s
Insolvency Proceeding or to credit bid Obligations, or otherwise).
“Environmental Laws”: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
“Environmental Notice”: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise with respect thereto.
“Environmental Release”: a release as defined in CERCLA or under any other
Environmental Law.
“Equity Interest”: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; (d) other Person having any
other form of equity security or ownership interest; or (e) any warrant, option
or other rights exchangeable for or convertible into the foregoing (but
excluding any debt security that is exchangeable for or convertible into the
foregoing).
“ERISA”: the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate”: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event”: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) by any
Obligor or ERISA Affiliate from a Multiemployer Plan unless no withdrawal
liability is asserted by the Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization under Section 4241 of ERISA; (d) the
filing of a notice of intent to terminate or the treatment of a Pension Plan
amendment as a termination under Section 4041(c) or the receipt of notice from a
Multiemployer Plan that it intends to terminate or has terminated under 4041A of
ERISA unless the Plan assets are sufficient to pay all Plan liabilities, or the
commencement of proceedings

8



--------------------------------------------------------------------------------




by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) the
determination that any Pension Plan or Multiemployer Plan is considered an at
risk plan or a plan in critical or endangered status under the Code, ERISA or
the Pension Protection Act of 2006; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate.
“Event of Default”: as defined in Section 11.
“Exchange”: the NASDAQ Global Market, the NASDAQ Global Select Market, The New
York Stock Exchange, the NYSE MKT LLC or any of their respective successors.
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Excluded Stock”: (i) shares of Common Stock issued by Issuer in an event
subject to, and for which the Conversion Price is subject to adjustment pursuant
to, Section 7.6.1(a); (ii) Option Securities or shares of Common Stock issued to
any director, officer or employee pursuant to compensation arrangements approved
by the compensation committee of the Board in good faith (“Compensatory
Securities”) (iii) the issuance of shares of Common Stock upon conversion of the
Notes or upon the exercise or conversion of Option Securities and Convertible
Securities of Issuer outstanding on the Closing Date or upon the exercise or
conversion of Compensatory Securities issued after the Closing Date; and (iv)
Common Stock that becomes issuable in connection with, or as a result of,
accretions to the face amount of, or payments in kind with respect to, the
Notes, Option Securities and Convertible Securities of Issuer outstanding on the
Closing Date.
“Excluded Tax”: with respect to any Noteholder, or any other recipient of a
payment to be made by or on account of any Obligation, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Noteholder, in which its applicable Lending Office is located, or
(ii) that are Other Connection Taxes; (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Issuer is located; (c) any backup withholding tax required by the Code to be
withheld from amounts payable to a Noteholder that has failed to comply with
Section 5.10; (d) in the case of a Foreign Noteholder, any United States
withholding tax that is (i) required pursuant to laws in force at the time such
Noteholder becomes a Noteholder (or designates a new Lending Office) hereunder,
or (ii) attributable to such Noteholder’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.10, except to the extent
that such Foreign Noteholder (or its assignor, if any) was entitled, at the time
of designation of a new Lending Office (or assignment), to receive additional
amounts from Obligors with respect to such withholding tax; and (e) federal
withholding Taxes imposed under FATCA.
“Extraordinary Expenses”: all costs, expenses or advances that Noteholders may
incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any action,
arbitration or other proceeding (whether instituted by or against any
Noteholder, any Obligor, any representative of creditors of an Obligor or any
other Person) in any way relating to any Note Documents or Obligations,
including any Noteholder liability or other Claims; (b) the exercise, protection
or enforcement of any rights or remedies of Required Noteholders under the Note
Documents or Applicable Law in, or the monitoring of, any Insolvency Proceeding;
(c) any Enforcement

9



--------------------------------------------------------------------------------




Action; and (d) negotiation and documentation of any modification, waiver,
workout, restructuring or forbearance with respect to any Note Documents or
Obligations.
“Ex-Date”: the first date on which the Common Stock trades on the applicable
exchange or in the applicable market, regular way, without the right to receive
the issuance, dividend or distribution in question from Issuer or, if
applicable, from the seller of the Common Stock on such exchange or market (in
the form of due bills or otherwise) as determined by such exchange or market.
“FATCA”: Sections 1471 through 1474 of the Code, as of the Closing Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
1471(b)(1) of the Code.
“Fiscal Quarter”: each period of three months, commencing on the first day of a
Fiscal Year.
“Fiscal Year”: the fiscal year of Obligors for accounting and tax purposes,
ending on December 31 of each year.
“First ABL Amendment”: means that certain Consent and First Amendment to Loan
and Security Agreement dated December 2, 2013 between Issuer, Guarantors party
thereto, ABL Agent and ABL Lenders.
“FLSA”: the Fair Labor Standards Act of 1938.
“Forced Conversion Amount”: as defined in Section 7.2.1.
“Forced Conversion Trigger Date”: as defined in Section 7.2.1.
“Foreign Noteholder”: any Noteholder that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.
“Foreign Plan”: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
“Foreign Subsidiary”: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Issuer.
“Full Payment”: with respect to any Obligations, the full and indefeasible cash
payment thereof, including any interest, fees and other charges accruing during
an Insolvency Proceeding (whether or not allowed in the proceeding).
“GAAP”: generally accepted accounting principles in effect in the United States
from time to time; provided, however, that if Issuer notifies the Noteholders
that Issuer requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof (including through conforming changes made consistent with
IFRS) on the operation of such provision (or if the Required Noteholders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof (including through conforming changes made consistent with
IFRS), then such provision shall be interpreted

10



--------------------------------------------------------------------------------




on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
“Governmental Approvals”: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
“Governmental Authority”: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority.
“Guarantors”: each Subsidiary (other than Intelistaf) of Issuer and each other
Person that guarantees payment or performance of any Obligations from time to
time, including any additional person that executes a Joinder Agreement.
“Guaranty”: collectively, the guaranty of the Obligations by the Guarantors,
including pursuant to Article XV of this Agreement and pursuant to any Joinder
Agreement.
“Hedging Agreement”: any “swap agreement” as defined in Section 101(53B)(A) of
the Bankruptcy Code.
“HSR Act”: the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
and the regulations promulgated thereunder.
“Indemnified Taxes”: (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of Issuer
pursuant to this Agreement and (b) to the extent not otherwise described in (a),
Other Taxes.
“Insolvency Proceeding”: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
“Intelistaf”: Intelistaf of Oklahoma, L.L.C., an Oklahoma limited liability
company.
“Intelistaf Operating Agreement”: that certain Operating Agreement of
Intelistaf, effective as of May 7, 1998 (as amended, restated, supplemented or
otherwise supplemented prior to the Closing Date).
“Intellectual Property”: all intellectual and similar proprietary property of a
Person, including inventions, designs, patents, copyrights, trademarks, service
marks, trade names, trade secrets, confidential or proprietary information,
customer lists, know-how, software and databases; all embodiments or fixations
thereof and all related documentation, applications and registrations and all
licenses or other rights to use any of the foregoing.
“Intellectual Property Claim”: any claim or assertion (whether in writing, by
suit or otherwise) that Issuer’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Equipment, Intellectual Property or other Property
violates another Person’s Intellectual Property.

11



--------------------------------------------------------------------------------




“Interest Expense”: for any period, the total interest expense of Issuer and its
Subsidiaries, all determined for such period on a consolidated basis, without
duplication, in accordance with GAAP, plus, to the extent not included in such
total interest expense, and to the extent incurred by Issuer or its Subsidiaries
during such period: (a) interest expense attributable to Capital Leases; (b)
amortization of debt discount and debt issuance cost, including commitment fees;
(c) capitalized interest; (d) non-cash interest expense; (e) commissions,
discounts and other fees and charges owed with respect to letters of credit and
banker’s acceptance financing; (f) net costs associated with Net Hedging
Obligations (including amortization of fees); (g) interest incurred in
connection with investments in discontinued operations; and (h) interest
accruing on Debt of any other Person to the extent such interest is a Contingent
Obligation of Issuer or any of its Subsidiaries. For purposes of this Agreement,
Interest Expense shall be adjusted on a pro forma basis, in a manner reasonably
acceptable to Required Noteholders, to include, as of the first day of any
applicable period, any Permitted Acquisitions during such period.
“Interest Payment Date”: each of March 31, June 30, September 30 and December 31
of each year, commencing on the first such date to occur after the Closing Date,
and the Maturity Date.
“Investment”: an Acquisition; an acquisition of record or beneficial ownership
of any Equity Interests of a Person; or an advance or capital contribution to or
other investment in a Person.
“IRS”: the United States Internal Revenue Service.
“Issuer Conversion Conditions”: means the Daily VWAP exceeded 125% of the then
applicable Conversion Price for at least twenty (20) Trading Days out of the
thirty (30) immediately preceding Trading Days.
“Issuer Materials”: any reports, financial statements and other materials
delivered by Obligors hereunder.
“Issuer SEC Documents”: as defined in Section 6.1.17.
“Issuer Transaction” as defined in Section 8.7.
“Joinder Agreement”: means a Joinder Agreement in substantially the form
attached as Exhibit D hereto.
“License”: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of any asset of the Obligors, any use of Property or
otherwise in the conduct of its business.
“Lien”: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, security interest, pledge,
hypothecation, trust, reservation, encroachment, easement, right-of-way,
covenant, condition, restriction, leases, or other title exception or
encumbrance.
“Make-Whole Amount”: with respect to any redemption, repayment or prepayment of
the Notes, the excess, if any, of (i) the present value at the date of such
redemption, repayment or prepayment of (A) 115% of the aggregate principal
amount of the Notes then redeemed, repaid or prepaid, plus (B) all required
remaining scheduled interest payments due on the principal amount of such Notes
redeemed, repaid or prepaid through the third anniversary of the Closing Date
(excluding accrued but unpaid interest to the date of such redemption, repayment
or prepayment), computed using a discount rate equal to the Treasury Rate

12



--------------------------------------------------------------------------------




as of the date of such redemption, repayment or prepayment plus 50 basis points
over (ii) the outstanding principal amount of such Notes then redeemed, repaid
or prepaid.
“Margin Stock”: as defined in Regulation U of the Board of Governors.
“Market Disruption Event”: the occurrence or existence for more than one half
hour period in the aggregate on any scheduled Trading Day for the Common Stock
of any suspension or limitation imposed on trading (by reason of movements in
price exceeding limits permitted by the applicable Exchange or otherwise) in the
Common Stock or in any options, contracts or future contracts relating to the
Common Stock, and such suspension or limitation occurs or exists at any time
before 4:00 p.m. (New York City time) on such day.
“Material Adverse Effect”: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, or condition (financial or otherwise) of Obligors, taken
as a whole, or on the enforceability of any Note Documents; (b) impairs the
ability of Obligors, taken as a whole, to perform their obligations under the
Note Documents, including repayment of any Obligations; or (c) otherwise impairs
the ability of any Noteholder to enforce or collect any Obligations; provided,
that the non-cash charge to goodwill taken by Obligors in connection with any
Permitted Asset Disposition pursuant to clause (i) of such definition shall not
be deemed to have caused a Material Adverse Effect after the Closing Date.
“Material Contract”: any agreement or arrangement to which Issuer or Subsidiary
is party (other than the Note Documents) (a) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (b) that relates to Subordinated Debt, or to Debt
(other than, in each case, with respect to any intercompany Debt disclosed on
Schedule 10.2.17) in an aggregate amount of $1,000,000 or more.
“Maturity Date”: June 30, 2020.
“Maximum Accrual”: as defined in Section 3.1.6.
“Moody’s”: Moody’s Investors Service, Inc., and its successors.
“Multiemployer Plan”: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Net Hedging Obligations”: as of any date, the Termination Value of any Hedging
Agreement on such date.
“Net Income”: for any period, the net income (or loss) of Issuer and its
Subsidiaries for such period, determined on a consolidated basis, without
duplication, in accordance with GAAP; provided that there shall be excluded from
Net Income (to the extent otherwise included therein) (a) the income (or loss)
of any Person (other than Issuer or any direct or indirect wholly-owned
Subsidiary of Issuer) except that (i) Issuer or any of its direct or indirect
wholly-owned Subsidiaries’ equity in the net income of any such Person for such
period shall be included in such Net Income up to the aggregate amount of cash
distributed by such Person during such period to Issuer or any direct or
indirect wholly-owned Subsidiary thereof as a dividend or other distribution and
(ii) Issuer or any of its direct or indirect wholly-owned Subsidiaries’ equity
in a net loss of any such Person for such period shall be included in
determining such Net Income; (b) any gain or loss realized upon any Asset
Disposition; provided, that any tax benefit or tax liability resulting therefrom
shall

13



--------------------------------------------------------------------------------




also be excluded in calculating such Net Income; (c) any extraordinary gain or
loss; provided, that any tax benefit or tax liability resulting therefrom shall
also be excluded in calculating such Net Income; (d) the cumulative effect of a
change in accounting principles; (e) any non-cash compensation expense realized
for grants of performance shares, stock options or other stock awards to
officers, directors and employees of Issuer or its Subsidiaries; (f) the
undistributed net income (if positive) of any direct or indirect wholly-owned
Subsidiary shall be excluded in calculating such Net Income to the extent that
the declaration or payment of dividends or similar distributions by such direct
or indirect wholly-owned Subsidiary to Issuer or any of Issuer’s Subsidiaries of
such net income is not at the time permitted by operation of the terms of its
charter or any agreement (other than any Note Document), instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
direct or indirect wholly-owned Subsidiary; and (g) any net after-tax income or
loss for such period attributable to the early extinguishment or conversion of
Debt.
“Notes”: as defined in the preamble to this Agreement.
“Note Documents”: this Agreement and the Other Agreements.
“Noteholders”: as defined in the preamble to this Agreement, and any other
Person who hereafter holds the Notes.
“Noteholder Group”: with respect to any Noteholder, such Noteholder and any
Affiliate of such Noteholder that holds any Notes.
“Noteholder Indemnitees”: Noteholders and their Affiliates, and their respective
officers, directors, employees, agents and attorneys.
“Obligations”: all (a) principal of and premium, if any, on the Notes, (b)
interest, expenses, fees, indemnification obligations, Extraordinary Expenses
and other amounts payable by Obligors under Note Documents, and (c) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Note
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from a Note, guaranty, indemnification or otherwise, and whether direct
or indirect, absolute or contingent, due or to become due, primary or secondary,
or joint or several.
“Obligor”: Issuer and Guarantors.
“OFAC”: has the meaning specified in Section 9.1.25.
“Option Securities”: options, warrants or other rights to purchase or acquire
Common Stock, as well as stock appreciation rights, phantom stock units and
similar rights whose value is derived from the value of the Common Stock.
“Optional Conversion Amount”: as defined in Section 7.1.1.
“Optional Redemption Amount”: as defined in Section 5.1.2.
“Optional Redemption Date”: as defined in Section 5.1.3(a).
“Ordinary Course of Business”: the ordinary course of business of Issuer or any
Subsidiary, consistent with past practices and undertaken in good faith.

14



--------------------------------------------------------------------------------




“Organic Documents”: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
“OSHA”: the Occupational Safety and Hazard Act of 1970.
“Other Agreement”: each Note, Issuer Materials, Subordination Agreement, or
other note, document, instrument or agreement (other than this Agreement or a
Security Document) now or hereafter delivered by an Obligor or other Person to a
Noteholder in connection with this Agreement or any other Note Document.
“Other Connection Taxes”: with respect to any Noteholder, Taxes imposed as a
result of present or former connection between such Noteholder and the
jurisdiction imposing such Taxes (other than a connection to the extent arising
from such Noteholder having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, any Note Document, or sold or assigned an interest in any Note
Document).
“Other Taxes”: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Note Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Note Document, except any such Taxes that are
Other Connection Taxes pursuant to an assignment (other than an assignment under
Section 13.4).
“Participant”: as defined in Section 13.2.
“Participant Register”: as defined in Section 13.6.
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
“Payment Item”: each check, draft or other item of payment payable to Issuer.
“PBGC”: the Pension Benefit Guaranty Corporation.
“Pension Plan”: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
“Permitted Acquisition”: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is engaged in the same or similar
business of Issuer and its Subsidiaries, is located or organized within the
United States, and had positive EBITDA for the 12 month period most recently
ended; (d) no Debt or Liens are incurred, assumed or result from the
Acquisition, except Debt permitted under Section 10.2.1(f); (e) Issuer has
demonstrated to the reasonable satisfaction of the Required Noteholders that it
is in pro forma compliance with a Total Net Leverage Ratio of less than 4.50 to
1.00; and (f) Issuer delivers to Required Noteholders, at least 10 Business Days
prior to the Acquisition, copies of all material agreements relating thereto and
a

15



--------------------------------------------------------------------------------




certificate, in form and substance satisfactory to Required Noteholders, stating
that the Acquisition is a “Permitted Acquisition” and demonstrating compliance
with the foregoing requirements.
“Permitted Asset Disposition”: as long as no Default or Event of Default exists
and, an Asset Disposition that is (a) a disposition of Equipment that, in the
aggregate during any 12-month period, has a fair market or book value (whichever
is more) of $1,440,000 or less; (b) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, and could
not reasonably be expected to have a Material Adverse Effect; (c) a license or
sublicense (on a non-exclusive basis) of Intellectual Property in the Ordinary
Course of Business at arm’s length and on market terms; (d) a discounting or
forgiveness of a past due Account in the Ordinary Course of Business in
connection with the collection or compromise thereof; (e) a loss of property
pursuant to a casualty event or a condemnation proceeding; (f) a voluntary
termination of a Hedging Agreement; (g) the abandonment of, disposal of, or
failure to maintain Intellectual Property, in the Ordinary Course of Business
that is, in the reasonable judgment of an Obligor, no longer used or useful or
necessary in its business or the business of its Subsidiaries; (h) a lease and
sublease of real property entered into by Obligors and their Subsidiaries as
lessor in the Ordinary Course of Business; or (i) any other disposition approved
in writing by Required Noteholders.
“Permitted Contingent Obligations”: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Note
Documents, ABL Loan Documents or Second Lien Loan Documents; or (g) in an
aggregate amount of $3,600,000 or less at any time.
“Permitted Investment”: any other Investment (other than an Acquisition) as long
as (a) no Default or Event of Default exists or is caused thereby (b) the
aggregate amount of Permitted Investments does not exceed $9,000,000 in any
Fiscal Year, (c) Issuer is in pro forma compliance with a Total Net Leverage
Ratio of less than 4.50 to 1.00, and (d) Issuer delivers to Required
Noteholders, at least 10 Business Days prior to the Investment, copies of all
material agreements relating thereto and a certificate, in form and substance
satisfactory to Required Noteholders, stating that the Investment is a
“Permitted Investment” and demonstrating compliance with the foregoing
requirements.
“Permitted Lien”: as defined in Section 10.2.2.
“Permitted Purchase Money Debt”: Purchase Money Debt of Issuer and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $14,400,000 at any time.
“Permitted Ratio Debt” means Debt incurred or assumed by Issuer and any
Subsidiary if and to the extent the Total Net Leverage Ratio of Issuer for
Issuer’s most recently ended Test Period preceding the date on which such Debt
is incurred or assumed would have been less than 4.50 to 1.00, determined on a
pro forma basis giving effect to such assumption or incurrence and the use of
proceeds thereof (but without netting the proceeds of such Debt from the
calculation of  Consolidated Total Net Debt); provided, that (i) immediately
after the incurrence or assumption of such Debt and the use of proceeds thereof,
no Default shall be continuing or result therefrom and (ii) such Debt does not
mature or have scheduled amortization or payments of principal (other than
customary “AHYDO catch-up payments”, customary offers to

16



--------------------------------------------------------------------------------




repurchase and prepayment events upon a change of control, asset sale or event
of loss and a customary acceleration right after an event of default) prior to
the Maturity Date at the time such Debt is incurred or issued.
“Person”: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.
“Plan”: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
“Pro Rata”: with respect to any Noteholder, a percentage (rounded to the ninth
decimal place) determined by dividing the amount of such Noteholder’s
outstanding Notes by the aggregate amount of all outstanding Notes of all
Noteholders.
“Prohibited Transaction”: as defined in Section 5.1.1.
“Prohibited Transaction Redemption Amount”: as defined in Section 5.1.1.
“Properly Contested”: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any material assets of the Obligor; (e) no Lien is imposed on assets
of the Obligor, unless such Lien is a Permitted Lien that is bonded and stayed
to the satisfaction of the Required Noteholders; and (f) if the obligation
results from entry of a judgment or other order, such judgment or order is
stayed pending appeal or other judicial review.
“Property”: any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Proportionate Percentage”: means with respect to a Noteholder, a percentage
expressed as a fraction the numerator of which is the sum of the aggregate
number of shares of Common Stock then held by such Noteholder and the aggregate
number of shares of Common Stock that the Noteholder’s Notes are then
convertible into at such time, and the denominator of which is the aggregate
number of shares of Common Stock then outstanding on a fully diluted basis
(assuming without duplication the exercise of all Option Securities then
outstanding, the conversion of all Notes then outstanding and the conversion or
exchange of all Convertible Securities then outstanding, in each case in
accordance with their respective terms).
“Public Offering”: means an issuance by Issuer of Common Stock to the public
pursuant to an effective registration statement (other than a registration
statement on Form S-4, Form S-8 or any similar or successor form) filed under
the 1933 Act.
“Purchase Money Debt”: (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed or capital assets; (b) Debt (other than the
Obligations) incurred within 30 days before or after acquisition of any fixed or
capital assets, for the purpose of financing any of the purchase price thereof;
and (c) any renewals, extensions or refinancings (but not increases) thereof.

17



--------------------------------------------------------------------------------




“Purchase Money Lien”: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease and
proceeds thereof or a purchase money security interest under the UCC.
“Qualified Equity Interests”: of any Person means any Equity Interests of such
Person that is not Disqualified Equity Interests.
“RCRA”: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
“Real Estate”: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
“Redemption Date”: as defined in Section 5.3.
“Redemption Payments”: as defined in Section 5.4.1.
“Reference Property”: as defined in Section 7.6.5.
“Reference Property Transaction”: as defined in Section 7.6.5.
“Refinancing Conditions”: the following conditions for Refinancing Debt: (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced and accrued and unpaid interest,
premiums, fees and expenses; (b) it has a final maturity no sooner than, a
weighted average life no less than, and an interest rate no greater than, the
Debt being extended, renewed or refinanced; (c) it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (d) the representations, covenants and defaults applicable to it are
no less favorable to Issuer taken as a whole than those applicable to the Debt
being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.
“Refinancing Debt”: Borrowed Money that is the result of an extension, renewal
or refinancing of Debt permitted under Section 10.2.1(b), (d), (d), (f) or (p).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
“Required Noteholders”: Noteholders holding in excess of 50% of the aggregate
principal amount of the Notes then outstanding.
“Restricted Investment”: any Investment by Issuer or Subsidiary, other than (a)
Investments in Subsidiaries to the extent existing on the Closing Date; provided
that any Investment by an Obligor in any Subsidiary that is not an Obligor does
not exceed, when combined with any Debt incurred pursuant to Section 10.2.1(i),
$6,000,000 at any time outstanding; (b) Cash Equivalents; (c) loans and advances
permitted under Section 10.2.7; (d) Investments by any Obligor to any other
Obligor; (e) Investments in any new Subsidiary created after the Closing Date
that becomes an Obligor currently with such Investment; (f) Investments received
in connection with the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers, in the Ordinary Course of
Business; (g) Investments in Hedging Agreement; (h) Permitted Acquisitions; (i)
Permitted Investments; (j) with respect to the Cayman Islands Subsidiary,
Investments for purposes of insurance claims as required in order for the Cayman
Islands Subsidiary to be in compliance with Cayman Islands insurance
regulations; and (k) with respect to the Foreign Subsidiary

18



--------------------------------------------------------------------------------




organized under the laws of India, Investments for certain information
technology services rendered, together with any Investment in such Subsidiary
permitted pursuant to clause (a) above, in an aggregate amount not to exceed
$10,800,000 at any time outstanding.
“Restrictive Agreement”: an agreement (other than a Note Document) that
conditions or restricts the right of Issuer, its Subsidiaries or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
“Royalties”: all royalties, fees, expense reimbursement and other amounts
payable by Issuer under a License.
“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial LLC
business, and its successors.
“SEC”: the Securities and Exchange Commission.
“Second ABL Amendment”: means that certain Second Amendment to Loan and Security
Agreement dated April 29, 2014 between Issuer, Guarantors party thereto, ABL
Agent and ABL Lenders.
“Second Lien Loan Agreement”: as defined in the recitals hereto.
“Second Lien Loan Documents”: the “Loan Documents” as defined in the Second Lien
Loan Agreement.
“Second Lien Obligations”: the “Obligations” as defined in the Second Lien Loan
Agreement.
“Sellers”: means MSN Holdco, LLC, a Delaware limited liability company, MSN
Holding Company, Inc., a Delaware corporation, Medical Staffing Network
Healthcare, LLC, a Delaware limited liability company, Optimal Workforce
Solutions, LLC a Delaware limited liability company, in their capacities as
“Sellers” under the Acquisition Agreement.
“Senior Officer”: the chairman of the board, president, chief executive officer
or chief financial officer, financial manager or treasurer of Issuer or, if the
context requires, any other Obligor.
“Share Delivery Date”: as defined in Section 7.5.1.
“Solvent”: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Note
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

19



--------------------------------------------------------------------------------




“Specified Acquisition”: the acquisition of substantially all the assets of the
Sellers (as defined in the Acquisition Agreement) by Issuer pursuant to the
Acquisition Agreement.
“Specified Acquisition Agreement Representations”: the representations and
warranties made by the Sellers and their subsidiaries in the Acquisition
Agreement as are material to the interests of the Noteholders, but only to the
extent that Issuer has the right, pursuant to the Acquisition Agreement, to
terminate its obligations under the Acquisition Agreement to consummate the
Specified Acquisition (or the right not to consummate the Specified Acquisition
pursuant to the Acquisition Agreement) as a result of a breach of such
representations and warranties.
“Spin-Off”: as defined in Section 7.6.1(c).
“Subordinated Debt”: Debt incurred by Issuer that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including amount, maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Required Noteholders. For the avoidance of doubt,
the Note Obligations shall not be deemed Subordinated Debt.
“Subordination Agreement”: the Debt Subordination Agreement, dated as of the
date hereof, among the Obligors, the Noteholders and the ABL Agent.
“Subsidiary”: any entity more than 50% of whose voting securities or Equity
Interests is owned by Issuer or any combination of Obligors (including indirect
ownership by Issuer through other entities in which Issuer directly or
indirectly owns more than 50% of the voting securities or Equity Interests).
“Successor Issuer”: any the surviving entity (other than the Issuer) of any
merger or consolidation with the Issuer.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Agent”: has the meaning provided to the term “Agent” in the Second Lien
Loan Agreement.
“Termination Value”: in respect of any one or more Hedging Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in the foregoing clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Noteholder or
any Affiliate of a Noteholder).
“Test Period”: means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of Issuer most recently ended as of such date
of determination.
"Third ABL Amendment" means the Consent. Waiver and Third Amendment to Loan and
Security Agreement dated on or about the date hereof among Issuer, Guarantors,
ABL Agent and ABL Lenders.
“Thirty Day VWAP”: with respect to a security, the average of the Daily VWAP of
such security for each day during a thirty (30) consecutive Trading Day period
ending immediately prior to the date of

20



--------------------------------------------------------------------------------




determination. Unless otherwise specified, “Thirty Day VWAP” means the Thirty
Day VWAP of the Common Stock.
“Total Net Leverage Ratio”: means, as to Issuer and its Subsidiaries on a
consolidated basis, with respect to any Test Period, the ratio of (a)
Consolidated Total Net Debt as of the last day of such Test Period to (b) EBITDA
for such Test Period.
“Trading Day”: any day on which (i) there is no Market Disruption Event and (ii)
the Exchange on which the Common Stock is listed, admitted for trading or quoted
is open for trading or, if the Common Stock is not so listed, admitted for
trading or quoted, any Business Day. A Trading Day only includes those days that
have a scheduled closing time of 4:00 p.m. (New York City time) or the then
standard closing time for regular trading on the relevant exchange or trading
system.
“Transactions” means, collectively, (a) the consummation of the Specified
Acquisition, (b) the issuance of the Convertible Notes hereunder, (b) the
funding of the Loans under the Second Lien Loan Agreement, (c) the entry into
the Third ABL Amendment and (d) the payment of fees and expenses pursuant to the
foregoing.
“Transferee”: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
“Treasury Rate” means, as of any prepayment date, the yield to maturity as of
such prepayment date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
(2) Business Days prior to the prepayment date (or, if such Statistical Release
is no longer published, any publicly available source of similar market data))
most nearly equal to the period from the prepayment date to the third
anniversary of the Closing Date; provided, that if the period from the
prepayment date to such date is less than one year, the weekly average yield on
actually traded United States Treasury securities adjusted to a constant
maturity of one year will be used.
“Trigger Event”: as defined in Section 7.6.2.
“UFTA”: as defined in Section 15.9.
“UFCA”: as defined in Section 15.9.
“Unconverted Portion Note”: as defined in Section 7.5.1.
“Unfunded Pension Liability”: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code and ERISA for the
applicable plan year.
“Upstream Payment”: a Distribution by a Subsidiary of an Obligor to such
Obligor.
“Working Capital” means Current Assets minus Current Liabilities, in each case,
for the applicable Fiscal Year.
“Valuation Period”: as defined in Section 7.6.1(c).

21



--------------------------------------------------------------------------------




“Withholding Agent”: Issuer or Required Noteholders.
Section 1.2.     Accounting Terms. Under the Note Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Issuer delivered to Noteholders before the Closing Date
and using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if Issuer’s
certified public accountants concur in such change, the change is disclosed to
Noteholders, and Section 10.3 is amended in a manner satisfactory to Required
Noteholders to take into account the effects of the change.
Section 1.3.     Reserved.
Section 1.4.     Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Note Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Note Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Note Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
means New York time; or (g) discretion of any Noteholder mean the sole and
absolute discretion of such Person. All calculations of the funding of Notes,
and payments of Obligations shall be in Dollars. Issuer shall have the burden of
establishing any alleged negligence, misconduct or lack of good faith by any
Noteholder under any Note Documents. No provision of any Note Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of Issuer’s
knowledge” or words of similar import are used in any Note Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties customary to such Senior Officer’s office in the industry of
Obligors. When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day.
Section 1.5.    Pro Forma Compliance with Total Net Leverage Ratio. When pro
forma effect is given to any acquisition, investment or prepayment of Borrowed
Money hereunder, the aggregate amount of Cash Equivalents deducted from
“Consolidated Total Net Debt” pursuant to the definition thereof shall be such
Cash Equivalents held by an Obligor after giving effect to the applicable
acquisition, investment or prepayment of Borrowed Money, and not Cash
Equivalents held by an Obligor as of the last day of the most recent Fiscal
Quarter.
ARTICLE II:     NOTES

22



--------------------------------------------------------------------------------




Section 2.1.     Purchase and Sale of the Notes. Subject to the terms and
conditions of this Agreement, Issuer hereby agrees to sell to each Noteholder,
and, by its acceptance hereof, each such Noteholder agrees to purchase from
Issuer for investment, on the Closing, the principal amount of Notes set forth
opposite the name of such Noteholder on Schedule 2.1 hereto for the aggregate
purchase price equal to ninety nine percent (99%) of the stated principal amount
set forth thereon.
Section 2.2.     The Closing. The purchase and sale of the Notes will occur at a
closing (the “Closing”) to be held on the Closing Date, at the offices of Ropes
& Gray LLP, 1211 Avenue of the Americas, New York, New York 10036, or at such
other date, time and/or location as may be agreed upon by the parties hereto,
subject to the terms and conditions hereof, including, without limitation, the
contemporaneous consummation of the Specified Acquisition and Second Lien Loan
Agreement.
Section 2.3.     Payment of Purchase Price. At the Closing, against payment to
Issuer by wire transfer of immediately available funds in the amounts set forth
on Schedule 2.1, in accordance with the wire instructions for Issuer set forth
on Schedule 2.1 or as otherwise directed by Issuer, Issuer will deliver the
Notes issued in the names of the Noteholders.
Section 2.4.     Use of Proceeds The proceeds of the Notes issued hereunder
shall be used by Issuer solely (a) to finance a portion of the Specified
Acquisition and (b) to pay fees and transaction expenses associated with the
closing of the Transactions.
ARTICLE III:     INTEREST, FEES AND CHARGES
Section 3.1.     Interest on the Notes.
3.1.1.     From and including the Closing Date, interest shall be payable on the
principal amount of the Notes, and to the maximum extent permitted by Applicable
Laws on any increase thereof or accrued and unpaid interest or other past due
Obligations hereunder as provided below (including any Applicable Premium), at
the Applicable Rate.
3.1.2.     Interest on the Notes shall accrue from day to day and shall be
payable, in arrears, on (i) each Interest Payment Date; (ii) the date of any
redemption in accordance with Section 5 on the amount of principal redeemed and
(iii) when the Notes are otherwise due and payable, whether by acceleration or
otherwise. Such interest shall be paid in cash, except that (subject to Section
3.1.3), Issuer may pay any such interest in excess of the Cash Component by
capitalizing on the applicable Interest Payment Date such portion of such
interest (all such accrued interest capitalized from time to time is referred to
herein as “Capitalized Interest”) by adding such Capitalized Interest to the
principal amount of the applicable Note.
3.1.3.     Capitalized Interest on any Note shall be deemed for all purposes
under this Agreement to be principal of such Note (including with respect to the
calculation of any redemption premium, with respect to the accrual of interest
on any Capitalized Interest amounts and with respect to the conversion of any
Notes), whether or not such Note is marked to indicate the addition of such
Capitalized Interest, and interest shall begin to accrue on Capitalized Interest
beginning on and including the interest payment date on which such Capitalized
Interest is added to the principal amount of the related Note (including prior
Capitalized Interest).
3.1.4.     Interest on the Notes shall be computed on the basis of the actual
number of days elapsed over a 360-day year. In computing such interest, the date
or dates of the making of the Notes shall be included and the date of payment
shall be excluded. Interest in cash shall be paid by wire transfer or other same
day funds to the respective account designated in writing for each Noteholder on
Schedule 2.1

23



--------------------------------------------------------------------------------




hereto (or such other account or address or to the attention of such other
Person as the applicable Noteholder shall have specified by prior written notice
to Issuer). Interest accrued on any other Obligations shall be due and payable
as provided in the Note Documents and, if no payment date is specified, shall be
due and payable on demand. Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.
3.1.5.     At any time during the continuance of any Event of Default, the Notes
shall bear interest at two percent (2.00%) per annum above the rate otherwise
applicable to the Notes (the “Default Rate”).
3.1.6.     Notwithstanding anything to the contrary in this Agreement, if the
aggregate amount of accrued and unpaid interest (including capitalized interest)
and all unpaid original issue discount on any Interest Payment Date following
the fifth anniversary of the issuance of the Notes would, but for this
provision, exceed an amount equal to the product of: (i) the issue price (as
defined in sections 1273(b) and 1274(a) of the Code) of the Notes and (ii) the
yield to maturity (interpreted in accordance with section 163(i) of the Code) of
the Notes (such product, the “Maximum Accrual”), then all accrued and unpaid
interest (including, if necessary, Capitalized Interest) and original issue
discount on the Notes as of such Interest Payment Date in excess of an amount
equal to the Maximum Accrual as of such Interest Payment Date shall be paid in
cash by Issuer on such Interest Payment Date to ensure that the Notes will not
be considered “applicable high yield discount obligations” subject to the rules
of sections 163(e)(5) or 163(i) of the Code, and the amount of such payment
shall be treated for federal income tax purposes as an amount of interest to be
paid (within the meaning of section 163(i)(2)(B)(i) of the Code) under the
Notes.
Section 3.2.     Maturity of the Notes. The Notes will mature on the Maturity
Date. All outstanding principal (including Capitalized Interest) and all accrued
interest then outstanding, and all other amounts then owing hereunder with
respect to the Notes, shall be paid in full in cash on the Maturity Date.
Section 3.3.     Fees. The arrangement fee to be paid to Foros Securities LLC by
the Noteholders in the amount of $687,500 shall be netted from the issuance of
the Notes. All fees shall be fully earned when due and shall not be subject to
rebate, refund or proration. All fees payable under this Section 3.3 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money.
Section 3.4.     Reserved.
Section 3.5.    Reimbursement Obligations. Issuer shall reimburse Noteholders
for all Extraordinary Expenses. Issuer shall also reimburse Noteholders for all
accounting, appraisal, consulting, reasonable legal fees and other fees, costs
and expenses incurred by it in connection with (a) negotiation and preparation
of any Note Documents, including any amendment or other modification thereof;
and (b) administration of and actions relating to any Note Documents and
transactions contemplated thereby. All legal, accounting and consulting fees
shall be charged to Issuer by Required Noteholders’ professionals at their full
hourly rates, regardless of any reduced or alternative fee billing arrangements
that any Noteholder or any of their Affiliates may have with such professionals
with respect to this or any other transaction. All amounts payable by Issuer
under this Section shall be due on demand.
Section 3.6.     Maximum Interest. Notwithstanding anything to the contrary
contained in any Note Document, the interest paid or agreed to be paid under the
Note Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”). If any Noteholder shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the

24



--------------------------------------------------------------------------------




principal of the Obligations or, if it exceeds such unpaid principal, refunded
to Issuer. In determining whether the interest contracted for, charged or
received by a Noteholder exceeds the maximum rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary redemptions and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
ARTICLE IV:     NOTE ADMINISTRATION
Section 4.1.     Reserved.
Section 4.2.     Reserved
Section 4.3.     Reserved.
Section 4.4.     Effect of Termination. On the Maturity Date, all remaining
unpaid Obligations shall be immediately due and payable. All undertakings of
Issuer contained in the Note Documents shall survive any termination, and
Noteholders shall retain all of their rights and remedies under the Note
Documents until Full Payment of the Obligations. Sections 5.9, 5.10, 14.2, 14.14
and this Section, and the obligation of each Obligor and Noteholder with respect
to each indemnity given by it in any Note Document, shall survive Full Payment
of the Obligations and any release relating to the Notes or this Agreement.
ARTICLE V:     PAYMENTS
Section 5.1.     Optional Redemption.
5.1.1.    On or prior to the third anniversary of the Closing Date, if (w)
Issuer proposes to enter into a merger or consolidation that will result in a
Change of Control or Issuer proposes to enter into an acquisition or an asset
disposition that is not permitted under this Agreement (any such merger,
consolidation, acquisition or asset disposition, a “Prohibited Transaction”),
(x) Issuer has requested in writing that the Required Noteholders provide a
written consent or waiver to permit such Prohibited Transaction, (y) Required
Noteholders have not provided such written consent or waiver within ten (10)
Business Days following request therefor from Issuer and (z) Issuer has provided
at least thirty (30) days prior written notice (together with definitive
executed documentation with respect to such Prohibited Transaction) to the
Noteholders by 12:00 noon (New York City time), then Issuer may redeem all (but
not less than all) of the Notes, on the date such Prohibited Transaction is
consummated, at a price in cash (the “Prohibited Transaction Redemption Amount”)
equal to the greater of (i) the sum of (a) the amount of principal of the Notes
outstanding, plus (b) the accrued but unpaid interest on such outstanding Notes,
if any, to the date of the redemption, plus (c) the Make-Whole Amount and (ii)
the sum of (a) the Thirty Day VWAP multiplied by the number of shares of Common
Stock into which the redeemed Notes are then convertible pursuant to this
Agreement and (b) the accrued and unpaid interest on the Notes.
5.1.2.    Following the third anniversary of the Closing Date, Issuer may redeem
the Notes on any Business Day, in an aggregate minimum per payment amount of
$1,000,000 and in integral multiples of $1,000,000 in excess of $1,000,000, or,
in each case such lesser amount as is then outstanding, at any time upon five
(5) Business Days prior written notice given to the Noteholders by 12:00 noon
(New York City time), at a price in cash (the “Optional Redemption Amount”)
equal to (a) the amount of principal of the Notes to be redeemed, plus (b) the
accrued but unpaid interest on the principal amount so redeemed, if any, to the
date set for redemption, plus (c) a redemption fee equal to the principal amount
of the Notes so redeemed multiplied by 15% (the “Applicable Premium”).

25



--------------------------------------------------------------------------------




5.1.3.     If Issuer elects to redeem any of the Notes pursuant to this Section
5.1, the written notice to be delivered by Issuer to each Noteholder of such
Notes pursuant to Section 5.1.1 or Section 5.1.2 shall include:
(a)    the date of such redemption (the “Optional Redemption Date”);
(b)    such Noteholder’s Prohibited Transaction Redemption Amount or Optional
Redemption Amount;
(c)    that on the Optional Redemption Date, if the Noteholder has not
previously elected to convert the applicable Notes into Common Stock, such Notes
shall automatically and without further action by the Noteholder thereof (and
whether or such Notes are surrendered) be redeemed for such Noteholder’s
Prohibited Transaction Redemption Amount or Optional Redemption Amount;
(d)    that payment of the Prohibited Transaction Redemption Amount or Optional
Redemption Amount will be made to the Noteholder on the Redemption Date to the
account specified by such Noteholder to Issuer in writing;
(e)    that the Noteholder’s right to elect to convert any Notes that Issuer has
elected to redeem pursuant to Section 5.1.1 or Section 5.1.2 will end at 5:00
p.m. (New York City time) on the Business Day immediately preceding the Optional
Redemption Date; and
(f)    the number of shares of Common Stock and the amount of cash, if any, that
a Noteholder would receive upon conversion of such Notes if a Noteholder elects
to convert such Notes prior to the Optional Redemption Date.
Section 5.2.     Offer to Purchase.
5.2.1.     If a Change of Control occurs, each Noteholder shall have the right
to require Issuer to redeem its Notes pursuant to a Change of Control Offer,
which Change of Control Offer shall be made by Issuer in accordance with Section
5.2.2. In such Change of Control Offer, Issuer will offer to redeem all of the
Notes at a price in cash (the “Change of Control Payment Amount”) equal to (a)
the entire outstanding principal amount of the Notes, plus (b) the accrued but
unpaid interest thereto, plus (c) a redemption fee equal to 1% of the
outstanding principal amount of the Notes.
5.2.2.     Within ten (10) days following the date on which a Change of Control
occurs, Issuer will mail a notice (a “Change of Control Offer”) to each
Noteholder describing the transaction or transactions that constituted such
Change of Control and offering to redeem the Notes of each Noteholder on the
date specified in such notice (the “Change of Control Payment Date”), which date
shall be no earlier than thirty (10) days and no later than thirty (30) days
from the date such notice is mailed. In addition, such Change of Control Offer
shall further state:
(a)    the payment to be made to such Noteholder (such Noteholder’s “Change of
Control Payment”) if all of such Noteholder’s Notes were redeemed;
(b)    that the Noteholder may elect to have all or any portion of its Notes
redeemed pursuant to the Change of Control Offer;
(c)    that any Notes to be redeemed must be surrendered for the Change of
Control Payment at the office of Issuer or any redemption agent selected by
Issuer therefor together with any written

26



--------------------------------------------------------------------------------




instrument or instructions of transfer or other documents and endorsements
reasonably acceptable to the redemption agent or Issuer, as applicable (if
reasonably required by the redemption agent or Issuer, as applicable);
(d)    that, upon a Noteholder’s compliance with clause (c), the Change of
Control Payment will be made to the Noteholder on the Change of Control Payment
Date to the accounts specified by such Noteholder to Issuer in writing;
(e)    the date and time by which the Noteholder must make its election; and
(f)    that any Noteholder may withdraw its election notice with respect to all
or a portion of their Notes at any time prior to 5:00 p.m. (New York City time)
on the Business Day immediately preceding the Change of Control Payment Date.
5.2.3.     On the Change of Control Payment Date, Issuer will:
(a)    accept for payment all Notes validly tendered pursuant to the Change of
Control Offer; and
(b)    make a Change of Control Payment to each Noteholder that validly tendered
Change of Control Redemption Notes pursuant to the Change of Control Offer.
5.2.4.     If at any time prior to consummation of a transaction that would
constitute a Change of Control, Issuer has publicly announced (whether by press
release, SEC filing or otherwise) such transaction or prospective transaction or
the entry by Issuer into any definitive agreement with respect thereto, Issuer
shall, within five (5) Business Days of the issuance of such public
announcement, deliver a written notice to each Noteholder notifying them of the
same and the anticipated date of consummation of such transaction.
5.2.5.     Issuer will not be required to make a Change of Control Offer upon a
Change of Control if a third party makes the Change of Control Offer and makes
all required Change of Control Payments in the manner, at the times and
otherwise in compliance with the requirements set forth herein applicable to a
Change of Control Offer made by Issuer and purchases all Notes validly tendered
under such Change of Control Offer.
5.2.6.     A Change of Control Offer may be made in advance of a Change of
Control, conditional upon such Change of Control, if a definitive agreement is
in place for the Change of Control at the time of making of the Change of
Control Offer.
Section 5.3.    Conversions Before Redemption Dates. Notwithstanding anything in
this Article V to the contrary, each Noteholder shall retain the right to elect
to convert any Notes to be redeemed at any time prior to 5:00 p.m. (New York
City time) on the Business Day immediately preceding any Optional Redemption
Date or Change of Control Redemption Date, as applicable (a “Redemption Date”).
Any Notes or portions thereof that a Noteholder elects to convert prior to the
Redemption Date shall not be redeemed pursuant to this Article V.
Section 5.4.     Mechanics of Redemption.
5.4.1.     Issuer (or a redemption agent on behalf of Issuer, as applicable)
shall make payment of the Optional Redemption Amounts or Change of Control
Payments, as applicable (the “Redemption Payments”), on the Redemption Date or
the required payment date therefor upon surrender of the Notes to

27



--------------------------------------------------------------------------------




be redeemed and receipt of any written instrument or instructions of transfer or
other documents and endorsements reasonably acceptable to the redemption agent
or Issuer, as applicable, to the extent required by Sections 5.1 and 5.2;
provided that, if such Notes are lost, stolen or destroyed, Issuer may require
an affidavit certifying to such effect and, if requested, an agreement
indemnifying Issuer from any losses incurred in connection therewith, in each
case, in form and substance reasonably satisfactory to Issuer, from such
Noteholder prior to paying such amounts.
5.4.2.     Following any redemption of Notes on any Redemption Date, the Notes
or portions thereof so redeemed will no longer be deemed to be outstanding and
all rights of the Noteholder thereof shall cease, including the right to receive
interest; provided, however, that any rights of Noteholders pursuant to this
Agreement that by their terms survive redemption of the Notes and, for the
avoidance of doubt, any rights that survive pursuant to any of the Other
Agreements, shall survive in accordance with their terms. The foregoing
notwithstanding, in the event that a Note is not redeemed by Issuer when
required, such Note will remain outstanding and will continue to be entitled to
all of the powers, designations, preferences and other rights (including but not
limited to the accrual and payment of interest and the conversion rights) as
provided herein.
Section 5.5.     General Payment Provisions.
5.5.1.    All payments of Obligations shall be made in Dollars, without offset,
counterclaim or defense of any kind, free of (and without deduction for) any
Taxes, and in immediately available funds, not later than 12:00 noon on the due
date. Any payment after such time shall be deemed made on the next Business Day.
If any payment under the Note Documents shall be stated to be due on a day other
than a Business Day, the due date shall be extended to the next Business Day.
5.5.2.     If all or any portion of the Notes are redeemed, repaid or prepaid
prior to the Maturity Date for any reason (including, without limitation, in the
event of termination of this Agreement, acceleration of the Notes in accordance
with Section 11.2(a) or in connection with any restructure, reorganization, or
compromise of the Obligations by the confirmation of a plan or reorganization or
any other plan of compromise, restructure, or arrangement in any Insolvency
Proceeding), then, in view of the impracticability and extreme difficulty of
ascertaining the actual amount of damages to the Noteholders or profits lost by
the Noteholders as a result of such redemption, repayment or prepayment, and by
mutual agreement of the parties as to a reasonable estimation and calculation of
the lost profits or damages of the Noteholders, Issuer shall pay to Noteholders,
as liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to the greater of (i) the sum of (a)
the amount of principal of the Notes redeemed, repaid or prepaid, plus (b) the
accrued but unpaid interest on the principal amount so redeemed, repaid or
prepaid, if any, to the date of the redemption, repayment or prepayment, plus
(c) if prior to the third anniversary of the Closing Date, the Make-Whole Amount
and if on or after the third anniversary of the Closing Date, 15% of the amount
of principal of the Notes redeemed, repaid or prepaid and (ii) the sum of (a)
the Thirty Day VWAP multiplied by the number of shares of Common Stock that the
redeemed Notes are then convertible into pursuant to this Agreement and (b) the
accrued and unpaid interest on the Notes.
Section 5.6.     Set Aside. If any payment by or on behalf of Issuer is made to
any Noteholder, or any Noteholder exercises a right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Noteholder in its discretion) to
be repaid to a trustee, receiver or any other Person, then to the extent of such
recovery, the Obligation originally intended to be satisfied shall be

28



--------------------------------------------------------------------------------




revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.
Section 5.7.     Post-Default Allocation of Payments.
5.7.1.     Allocation. Notwithstanding anything herein to the contrary, during
an Event of Default, monies to be applied to the Obligations, whether arising
from payments by Obligors, setoff or otherwise, shall be allocated as follows:
(a)    first, to all costs and expenses, including Extraordinary Expenses, owing
to Noteholders;
(b)    second, to all Obligations constituting fees;
(c)    third, to all Obligations constituting interest; and
(d)    last, to all other Obligations.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. This Section is not for the benefit of or
enforceable by any Obligor.
 
5.7.2.     Erroneous Application. Noteholders shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Noteholder or other Person to which such amount should have been made shall be
to recover the amount from the Person that actually received it (and, if such
amount was received by any Noteholder, such Noteholder hereby agrees to return
it).
Section 5.8.     Reserved.
Section 5.9.     Taxes.
5.9.1.     Payments Free of Taxes. All payments by Obligors of Obligations shall
be free and clear of and without reduction for any Taxes, except as required by
Applicable Law. If Applicable Law requires any Obligor (as determined in the
reasonable discretion of such Obligor) or Noteholder (as determined in the
reasonable discretion of Noteholder) to withhold or deduct any Tax (including
backup withholding or withholding Tax), such Obligor or Required Noteholders
shall pay the amount withheld or deducted to the relevant Governmental
Authority. If the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by Issuer shall be increased so that
Noteholder, as applicable, receives an amount equal to the sum it would have
received if no such withholding or deduction (including deductions applicable to
additional sums payable under this Section) had been made. Without limiting the
foregoing, Issuer shall timely pay all Other Taxes to the relevant Governmental
Authorities.
5.9.2.     Payment. Issuer shall indemnify, hold harmless and reimburse (within
10 days after demand therefor) Noteholders for any Indemnified Taxes or Other
Taxes (including those attributable to amounts payable under this Section)
withheld or deducted by any Obligor, or paid by any Noteholder, with respect to
any Obligations or Note Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto. A certificate as to the
amount of any such payment or liability delivered to Issuer by a Noteholder,

29



--------------------------------------------------------------------------------




shall be conclusive, absent manifest error. As soon as practicable after any
payment of Taxes by Issuer, Issuer shall deliver to Noteholder a receipt from
the Governmental Authority or other evidence of payment satisfactory to
Noteholder.
Section 5.10.     Noteholder Tax Information.
5.10.1.     Status of Noteholders. Each Noteholder shall deliver documentation
and information to Required Noteholders and Issuer, at the times and in form
required by Applicable Law or reasonably requested by Required Noteholders or
Issuer, sufficient to permit Required Noteholders or Issuer to determine (a)
whether or not payments made with respect to Obligations are subject to Taxes or
information reporting requirements, (b) if applicable, the required rate of
withholding or deduction, and (c) such Noteholder’s entitlement to any available
exemption from, or reduction of, applicable Taxes for such payments or otherwise
to establish such Noteholder’s status for withholding tax purposes in the
applicable jurisdiction. Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.10.2 below)
shall not be required if in the Noteholder’s reasonable judgment, such
completion, execution or submission would subject such Noteholder to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Noteholder.
5.10.2.     Documentation. If Issuer is resident for tax purposes in the United
States, any Noteholder that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Required Noteholders and Issuer
two executed originals of IRS Form W-9 or such other documentation or
information prescribed by Applicable Law or reasonably requested by Required
Noteholders or Issuer to determine whether such Noteholder is subject to backup
withholding or information reporting requirements. If any Foreign Noteholder is
entitled to any exemption from or reduction of withholding tax for payments with
respect to the Obligations, it shall deliver to Required Noteholders and Issuer,
on or prior to the date on which it becomes a Noteholder hereunder (and from
time to time thereafter upon request by Required Noteholders or Issuer, but only
if such Foreign Noteholder is legally entitled to do so), (a) two executed
originals of IRS Form W-8BEN or W-8BEN-E claiming eligibility for benefits of an
income tax treaty to which the United States is a party; (b) two executed
originals of IRS Form W-8ECI; (c) in the case of a Foreign Noteholder claiming
the benefits of the exemption for portfolio interest under section 881(c) of the
Code, two executed originals of IRS Form W-8BEN and a certificate substantially
in the form of Exhibit C-1 to the effect that such Foreign Noteholder is not (i)
a “bank” within the meaning of section 881(c)(3)(A) of the Code, (ii) a “10
percent shareholder” of any Obligor within the meaning of section 881(c)(3)(B)
of the Code, or (iii) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”); or (d) two
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Noteholder is a
partnership and one or more direct or indirect partners of such Foreign
Noteholder are claiming the portfolio interest exemption, such Foreign
Noteholder may provide a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-4 on behalf of each such direct and indirect partner. For the
avoidance of doubt, if, as a result of a Change in Law, a Foreign Noteholder is
no longer legally able to provide documentation with respect to an exemption
from or a reduction of withholding tax, such Foreign Noteholder will be treated
as complying with this Section 5.10.2 and such inability will not affect the
Foreign Noteholder’s rights under Section 5.10. If a payment made to a
Noteholder under this Agreement would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Noteholder were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Noteholder shall deliver to the
Withholding Agent, at the time or times prescribed by law and at such time or
times

30



--------------------------------------------------------------------------------




reasonably requested by the Withholding Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Withholding Agent
as may be necessary for the Withholding Agent to comply with its obligations
under FATCA, to determine that such Noteholder has complied with such
Noteholder’s obligations under FATCA, applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable) or to determine the amount to deduct and withhold from such payment.
5.10.3.     Noteholder Obligations. Each Noteholder agrees that if any form or
certificate it previously delivered pursuant to Section 5.10.2 expires or
becomes obsolete in any respect, it shall promptly notify Issuer of such
obsolescence or inaccuracy and promptly as practically possible (and in any
event prior to the next payment under the Note Documents) update such form or
certification or promptly notify Issuer in writing of its legal inability to do
so. Each Noteholder shall severally indemnify, hold harmless, and reimburse
(within 10 days after demand therefor) Issuer for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against Issuer by any Governmental Authority due
to such Noteholder’s failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section.
5.10.4.    Treatment of Certain Refunds. If any Noteholder determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by Issuer or with respect to which
Issuer has paid additional amounts pursuant to this Section, it shall promptly
pay to Issuer an amount equal to such refund but only to the extent of indemnity
payments made, or additional amounts paid, by Issuer under Section 5.9 with
respect to the Taxes giving rise to such refund, plus any interest included in
such refund by the relevant Governmental Authority attributable thereto, net of
all reasonable out-of-pocket expenses of such Noteholder, as the case may be,
and without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund): provided, that Issuer, upon the request
of such Noteholder, agrees to repay promptly the amount paid over to Issuer to
such Noteholder in the event such Noteholder is required to repay such refund to
such Governmental Authority. This subsection shall not be construed to require
any Noteholder to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Issuer or any other Person.
ARTICLE VI:     CONDITIONS PRECEDENT
Section 6.1.     Conditions Precedent to Notes. Noteholders shall not be
required to purchase any Notes until the date (“Closing Date”) that each of the
following conditions has been satisfied:
6.1.1.     Note Documents. This Agreement and the other Note Documents shall be
in form and substance reasonably satisfactory to Noteholders, and shall have
been duly executed by each Obligor that is to be a party thereto.
6.1.2.     ABL Loan Agreement; Subordination Agreement. Noteholders shall have
received a true and correct copy of the Third ABL Amendment, which Third ABL
Amendment shall be in form and substance reasonably satisfactory to the
Noteholders. Other than the First ABL Amendment, the Second ABL Amendment, the
Third ABL Amendment and any other amendment or waiver delivered to the Agent
prior to the Closing Date, the ABL Loan Agreement and the other “Loan Documents”
(as defined therein) shall not have been amended or waived (other than as set
forth in the preceding sentence), and no consents shall have been given with
respect thereto without the consent of the Required Noteholders. The Noteholders
shall have received a copy of the Subordination Agreement, in form and substance
reasonably satisfactory to the Noteholders, duly executed by ABL Agent.

31



--------------------------------------------------------------------------------




6.1.3.     Acquisition Agreement. The Specified Acquisition shall have been
consummated, or shall be consummated substantially concurrently with the
issuance of the Notes (in accordance with the Acquisition Agreement). The
Acquisition Agreement shall not have been amended or modified, and no consents
or waivers shall have been given by Issuer or any of its Subsidiaries with
respect thereto, in a manner materially adverse to the Noteholders without the
consent of the Required Noteholders.
6.1.4.     Other Debt. None of Issuer nor any of its Subsidiaries shall have any
third party Debt for Borrowed Money other than the Term Loans, the Note
Obligations, ABL Obligations, ordinary course Capital Leases and Purchase Money
Debt, and other Debt expressly permitted to remain outstanding and set forth in
the Acquisition Agreement.
6.1.5.     Reserved.
6.1.6.     Officer’s Certificates. Noteholders shall have received certificates,
in form and substance reasonably satisfactory to it, from a knowledgeable Senior
Officer of Issuer certifying that, after giving effect to the Notes and
transactions hereunder, (i) no Default or Event of Default exists; (ii) the
representations and warranties set forth in Article IX are true and correct in
all material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects); and (iii)
the conditions set forth in Sections 6.1.2, 6.1.3, 6.1.4, 6.1.13 and 6.1.17 have
been satisfied.
6.1.7.     Resolutions, Organizational Documents, Incumbency Certificate.
Noteholders shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Note Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to the Notes; (iii) to the title, name and signature of each Person
authorized to sign the Note Documents; and (iv) the good standing of each such
Obligor in such Obligor’s jurisdiction of formation. Noteholders may
conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing.
6.1.8.     Legal Opinion. Noteholders shall have received a written opinion of
Proskauer Rose LLP in form and substance reasonably satisfactory to Noteholders.
6.1.9.     Charters, Good Standing Certificates. Noteholders shall have received
copies of the charter documents of each Obligor, certified by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization. Noteholders shall have received good standing certificates for
each Obligor, issued by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization and each jurisdiction where such
Obligor’s conduct of business or ownership of Property necessitates
qualification.
6.1.10.     Reserved.
6.1.11.     Financial Statements. Noteholders shall have received (A) audited
consolidated balance sheets and related statements of operations, statement of
income, changes in member’s equity (deficit) and cash flows of the Sellers for
the fiscal years ended December 25, 2011, December 30, 2012 and December 31,
2013, (B) unaudited consolidated balance sheets and related statements of
operations, statement of income, changes in member’s equity (deficit) and cash
flows of the Sellers for each subsequent month (other than the last month of a
fiscal year) ended at least 30 days prior to the Closing Date and (C) pro forma
consolidated balance sheet and related pro forma consolidated statement of
income as of and for the twelve-month period ending on the last day of the most
recently completed four-Fiscal Quarter period, prepared

32



--------------------------------------------------------------------------------




after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of the statement of income).
6.1.12.     Representations and Warranties. Each of the representations and
warranties made by any Obligor in or pursuant to the Note Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent such representations and warranties
relate to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date).
6.1.13.     Specified Acquisition Agreement Representations. The Specified
Acquisition Agreement Representations shall be true and correct in all material
respects, but only to the extent that Issuer has the right, pursuant to the
Acquisition Agreement, to terminate its obligations under the Acquisition
Agreement to consummate the Specified Acquisition (or the right not to
consummate the Specified Acquisition pursuant to the Acquisition Agreement) as a
result of a breach of such Specified Acquisition Agreement Representations.
6.1.14.     Fees and Expenses. Issuer shall have paid all fees and expenses to
be paid to Noteholders on the Closing Date under this Agreement, to the extent
invoiced at least three (3) Business Days prior to the Closing Date, except as
otherwise reasonably agreed by Issuer.
6.1.15.     Solvency Certificate. Noteholders shall have received a Solvency
Certificate, substantially in the form set forth in Exhibit F from the chief
financial officer or chief accounting officer or other officer with equivalent
duties of Issuer.
6.1.16.     USA PATRIOT Act. Noteholders shall have received, at least three (3)
Business Days in advance of the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case, to the extent requested in writing to Issuer at least five
(5) Business Days in advance of the Closing Date.
6.1.17.     SEC Filings. (i) Since December 31, 2012, Issuer shall have filed
with the SEC all material reports, schedules, statements and other documents
(the “Issuer SEC Documents”) required to be filed by Issuer with the SEC
pursuant to the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder (the “1933 Act”) and the Exchange
Act, (ii) as of their respective dates, the Issuer SEC Documents shall have
complied in all material respects with the requirements of the 1933 Act and the
Exchange Act and none of the Issuer SEC Documents shall have contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading (after giving
effect to all supplements and updates thereto made prior to June 2, 2014) and
(iii) from June 2, 2014 through the Closing Date, (A) neither Issuer nor any of
its Subsidiaries shall have issued any equity securities (or options, warrants
or other rights, securities or Debt that are convertible into or exercisable or
exchangeable for equity securities), other than (i) the issuance by Issuer of
shares of common stock in connection with the exercise of stock options
outstanding on June 2, 2014 and (ii) any equity securities (or options, warrants
or other rights or securities) permitted to be issued under the Issuer’s 2014
Omnibus Incentive Plan, (B) Issuer shall not have declared or made any dividend
or distribution of cash, securities or other property to stockholders or
redeemed any Equity Interests (other than repurchases in the ordinary course in
accordance with, and subject to the current limitations of, Issuer’s stock
repurchase program as in existence on June 2, 2014) and (C) Issuer shall not
have given effect to any stock split or combination, stock

33



--------------------------------------------------------------------------------




dividend, merger, consolidation, reclassification or similar event or any other
event that would customarily give rise to an adjustment to the conversion price
of a convertible security.
ARTICLE VII:     CONVERSION
Each Note is convertible into shares of Common Stock as provided in this Article
VII.
Section 7.1.     Conversion at the Option of the Noteholders
7.1.1.     Each Noteholder is entitled to convert, at any time and from time to
time, at the option and election of such Noteholder, all or any portion of the
outstanding and unpaid principal of the Notes owned by such Noteholder (such
amount, the “Optional Conversion Amount”), and receive therefor the property
described in Section 7.3 upon such conversion and, subject to Section 7.2.3,
accrued but unpaid interest thereon.
7.1.2.     In connection with any conversion of the Notes pursuant to Section
7.1.1, the Noteholder must surrender to Issuer the Notes it wishes to convert,
whether in whole or in part, together with (x) written notice to Issuer that
such Noteholder elects to convert all or part of the Notes as specified therein
pursuant to Section 7.1.1 and (y) a written instrument or instructions of
transfer or other documents and endorsements reasonably acceptable to Issuer (if
reasonably required by Issuer).
7.1.3.     Except as provided in Section 7.2, the date Issuer receives such
Notes, together with such notice and any other documents required to be
delivered by the Noteholder pursuant to this Article VII, will be the date of
conversion (the “Conversion Date”).
Section 7.2.     Conversion at the Option of Issuer.
7.2.1.     On and after the third (3rd) anniversary of the Closing Date, within
five (5) Business Days of any day (the “Forced Conversion Trigger Date”) on
which the Issuer Conversion Conditions are satisfied from time to time, Issuer
shall have the right, at its option, to cause all (but not less than all) of the
outstanding and unpaid principal of the Notes (such amount, the “Forced
Conversion Amount”), to be automatically converted into the property described
in Section 7.3 and, subject to Section 7.3.2, accrued but unpaid interest
thereon.
7.2.2.     To exercise its conversion rights under this Section 7.2, Issuer
shall provide the Noteholders with a written notice, which notice shall specify
that Issuer is exercising the option contemplated by this Section 7.2, the
Forced Conversion Trigger Date and the Conversion Date on which the conversion
shall occur (which Conversion Date shall be not less than ten (10) Business Days
following the date such notice is provided to the Noteholders).
7.2.3.     Notwithstanding anything to the contrary contained in this Agreement,
(x) the Noteholders shall continue to have the right to convert their Notes or
portions thereof pursuant to Section 7.1 until and through the Conversion Date
contemplated in this Section 7.2 and (y) if any Notes or portions thereof are
converted pursuant to Section 7.1, such Note or portions thereof shall no longer
be converted pursuant to this Section 7.2 and Issuer’s notice delivered to the
Noteholders pursuant to this Section 7.2 shall automatically terminate with
respect to such Notes or portions thereof.
Section 7.3.     Consideration Received Upon Conversion.

34



--------------------------------------------------------------------------------




7.3.1.     Upon any conversion of the Notes pursuant to Section 7.1 or 7.2 (such
Notes to be converted, the “Conversion Notes”), the Noteholder owning such
Conversion Notes shall receive in exchange for the applicable Conversion Amount
thereof a number of shares of Common Stock equal to the amount determined by
dividing (i) such Conversion Amount by (ii) the Conversion Price in effect at
the time of conversion.
7.3.2.     Upon any conversion of the Notes pursuant to Section 7.1 or 7.2, all
accrued and unpaid interest in relation to the Conversion Amount thereof that is
being converted shall be due and payable in cash by Issuer to such Noteholder on
the relevant Share Delivery Date; provided that, to the extent Issuer is
prohibited by law or by contract from paying such amount in cash, then Issuer
shall provide written notice to the applicable Noteholder of such inability to
pay, and at the written election of the Noteholder (which written election shall
be delivered to Issuer within five (5) Business Days of receipt of such written
notice from Issuer), Issuer shall either pay such amount as soon as payment in
cash is no longer so prohibited or issue Common Stock in the manner specified in
Section 7.3.1 as if the amount of such accrued but unpaid interest were added to
the principal and included in the Conversion Amount. If such interest is not
paid by Issuer on the Share Delivery Date, then such unpaid interest shall be
deemed as a debt due by Issuer to the Noteholder which shall be payable as
interest on demand and which will bear interest at the Default Rate from the
date such interest was due and payable to the date when such interest is paid in
full together with interest thereon to the Noteholder.
7.3.3.     Notwithstanding the foregoing, in the event any Noteholder would be
required to file any Notification and Report Form pursuant to the HSR Act as a
result of the conversion of any Conversion Notes into the property described
above in this Section 7.3, at the option of such Noteholder upon written notice
to Issuer, the effectiveness of such conversion shall be delayed (only to the
extent necessary to avoid a violation of the HSR Act), until such Noteholder
shall have made such filing under the HSR Act and the applicable waiting period
shall have expired or been terminated; provided, however, that in such
circumstances such Noteholder shall use commercially reasonable efforts to make
such filing and obtain the expiration or termination of such waiting period as
promptly as reasonably practical and Issuer shall make all required filings and
reasonably cooperate with and assist such Noteholder in connection with the
making of such filing and obtaining the expiration or termination of such
waiting period and shall be reimbursed by such Noteholder for any reasonable and
documented out-of-pocket costs incurred by Issuer in connection with such
filings and cooperation. Notwithstanding the foregoing, if the conversion of any
Conversion Notes is delayed pursuant to the preceding sentence at a time when
Issuer desires to exercise its right to convert Conversion Notes pursuant to
Section 7.2, from and after the date of the conversion contemplated by Section
7.2, such Conversion Notes not then converted shall have no rights, powers,
preferences or privileges other than the rights provided by this paragraph and
the right to (i) continue to receive interest pursuant to this Agreement until
the effectiveness of such conversion and (ii) convert into Common Stock if and
when such Noteholder shall have made such filing under the HSR Act and the
waiting period in connection with such filing under the HSR Act shall have
expired or been terminated, and receive cash for accrued and unpaid interest in
accordance with Section 7.3.2.
Section 7.4.     Fractional Shares. No fractional shares of Common Stock will be
issued upon conversion of the Conversion Notes. In lieu of fractional shares,
Issuer shall pay cash in respect of each fractional share equal to such
fractional amount multiplied by the Thirty Day VWAP as of the closing of
business on the Business Day immediately preceding the Conversion Date. If more
than one Conversion Note is being converted at one time by the same Noteholder,
then the number of full shares issuable upon conversion will be calculated on
the basis of the aggregate Conversion Amount converted by such Noteholder at
such time.

35



--------------------------------------------------------------------------------




Section 7.5.     Mechanics of Conversion.
7.5.1.     As soon as reasonably practicable after the Conversion Date (and in
any event within four (4) Business Days after such date, such date being the
“Share Delivery Date”), Issuer shall issue and deliver to the applicable
Noteholder one or more certificates for the number of shares of Common Stock to
which such Noteholder is entitled, together with, at the option of the
Noteholder, a check or wire transfer of immediately available funds for payment
of fractional shares and any payment required by Section 7.3 in exchange for the
converted Conversion Notes. Such conversion will be deemed to have been made on
the Conversion Date, and the Person entitled to receive the shares of Common
Stock issuable upon such conversion shall be treated for all purposes as the
record holder of such shares of Common Stock beginning on such date. The
delivery of the Common Stock upon conversion of Conversion Notes shall be made,
at the option of the applicable Noteholder, in certificated form or by
book-entry. Any such certificate or certificates shall be delivered by Issuer to
the appropriate Noteholder on a book-entry basis or by mailing certificates
evidencing the shares to such Noteholder at its address as set forth in Section
14.3. In cases where a portion of a Note is to be converted, a new Note (the
“Unconverted Portion Note”) shall be issued for the unconverted portion of the
outstanding and unpaid principal of such Note. Issuer shall pay any documentary,
stamp or similar issue or transfer tax due on the issue of Common Stock upon
conversion or due upon the issuance of an Unconverted Portion Note to the
converting Noteholder.
7.5.2.     From and after the Conversion Date, the Conversion Notes converted on
such date will no longer be deemed to be outstanding and all rights of the
Noteholder thereof including the right to receive interest, but excluding the
right to receive from Issuer the Common Stock or any cash payment upon
conversion, and except for any rights of Noteholders pursuant to this Agreement
which by their express terms continue following conversion or, for the avoidance
of doubt, rights which by their express terms continue following conversion
pursuant to any of the Other Agreements shall immediately and automatically
cease and terminate with respect to such Notes or portions thereof; provided
that, in the event that a Conversion Note is not converted in full due to a
default by Issuer or because Issuer is otherwise unable to issue the requisite
shares of Common Stock, such Conversion Note will, without prejudice to any
other remedy at law or in equity any Noteholder may have as a result of such
default, remain outstanding and will continue be entitled to all of the rights
attendant to such Conversion Note as provided herein.
Section 7.6.     Adjustments to Conversion Price.
7.6.1.     The Conversion Price shall be subject to the following adjustments:
(a)    Common Stock Dividends or Distributions. If Issuer issues shares of
Common Stock as a dividend or distribution on shares of Common Stock, or if
Issuer effects a share split or share combination with respect to shares of
Common Stock, the Conversion Price will be adjusted based on the following
formula:
[equationa.jpg]
where,
CP0 =    the Conversion Price in effect immediately prior to the open of
business on the Ex-Date for such dividend or distribution, or the open of
business on the effective date of such share split or share combination, as the
case may be;

36



--------------------------------------------------------------------------------




CP1 =    the Conversion Price in effect immediately after the open of business
on the Ex-Date for such dividend or distribution, or the open of business on the
effective date of such share split or share combination, as the case may be;
OS0 =    the number of shares of Common Stock outstanding immediately prior to
the open of business on the Ex-Date for such dividend or distribution, or the
open of business on the effective date of such share split or share combination,
as the case may be; and
OS1 =    the number of shares of Common Stock outstanding immediately after such
dividend or distribution, or such share split or share combination, as the case
may be.
Any adjustment made under this Section 7.6.1(a) shall become effective
immediately after the open of business on the Ex-Date for such dividend or
distribution, or immediately after the open of business on the effective date
for such share split or share combination. If any dividend or distribution of
the type described in this Section 7.6.1(a) is declared but not so paid or made,
or any share split or combination of the type described in this Section 7.6.1(a)
is announced but the outstanding shares of Common Stock are not split or
combined, as the case may be, the Conversion Price shall be immediately
readjusted, effective as of the date the Board determines not to pay such
dividend or distribution, or not to split or combine the outstanding shares of
Common Stock, as the case may be, to the Conversion Price that would then be in
effect if such dividend, distribution, share split or share combination had not
been declared or announced.
(b)    Rights, Options or Warrants on Common Stock. If Issuer distributes to all
or substantially all holders of its Common Stock any rights, options or warrants
entitling them, for a period expiring not more than sixty (60) days immediately
following the record date of such distribution, to purchase or subscribe for
shares of Common Stock at a price per share less than the average of the Daily
VWAP of the Common Stock over the ten (10) consecutive Trading Day period ending
on the Trading Day immediately preceding the Ex-Date for such distribution, the
Conversion Price will be adjusted based on the following formula:
[equationb.jpg]
where,
CP0 = the Conversion Price in effect immediately prior to the open of business
on the Ex-Date for such distribution;
CP1 = the Conversion Price in effect immediately after the open of business on
the Ex-Date for such distribution;
OS0 = the number of shares of Common Stock outstanding immediately prior to the
open of business on the Ex-Date for such distribution;
X = the number of shares of Common Stock equal to the aggregate price payable to
exercise all such rights, options or warrants divided by the average of the
Daily VWAP of the Common Stock over the ten (10) consecutive Trading Day period
ending on the Trading Day immediately preceding the Ex-Date for such
distribution; and

37



--------------------------------------------------------------------------------




Y = the total number of shares of Common Stock issuable pursuant to all such
rights, options or warrants.
Any adjustment made under this Section 7.6.1(b) will be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the open of business on the Ex-Date for such
distribution. To the extent that shares of Common Stock are not delivered prior
to the expiration of such rights, options or warrants, the Conversion Price
shall be readjusted following the expiration of such rights to the Conversion
Price that would then be in effect had the decrease in the Conversion Price with
respect to the distribution of such rights, options or warrants been made on the
basis of delivery of only the number of shares of Common Stock actually
delivered. If such rights, options or warrants are not so distributed, the
Conversion Price shall be immediately readjusted, effective as of the date the
Board determines not to make such distribution, to the Conversion Price that
would then be in effect if such distribution had not occurred.
In determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase shares of Common Stock at less than such average of
the Daily VWAP for the ten (10) consecutive Trading Day period ending on the
Trading Day immediately preceding the Ex-Date for such distribution, and in
determining the aggregate offering price of such shares of the Common Stock,
there shall be taken into account any consideration received by Issuer for such
rights, options or warrants and any amount payable on exercise or conversion
thereof, the fair market value of such consideration, if other than cash, to be
reasonably determined by the Board in good faith.
(c)    Distributed Property. If Issuer distributes to all or substantially all
holders of its Common Stock, shares of its Capital Stock, evidences of its
indebtedness or other of its assets, securities or property or rights, options
or warrants to acquire its Capital Stock or other securities, but excluding (i)
dividends or distributions as to which an adjustment was effected pursuant to
Section 7.6.1(a) or 7.6.1(b), (ii) dividends or distributions paid exclusively
in cash as to which an adjustment was effected pursuant to Section 7.6.1(f), and
(iii) Spin-Offs to which the provisions set forth in the latter portion of this
Section 7.6.1(c) shall apply (any of such shares of Capital Stock, indebtedness
or other assets, securities or property or rights, options or warrants to
acquire its Capital Stock or other securities, the “Distributed Property”) then,
the Conversion Price will be adjusted based on the following formula:
[equationc.jpg]
where,
CP0 = the Conversion Price in effect immediately prior to the open of business
on the Ex-Date for such distribution;
CP1 = the Conversion Price in effect immediately after the open of business on
the Ex-Date for such distribution;
SP0 = the average of the Daily VWAP of the Common Stock over the ten (10)
consecutive Trading Day period ending on, and including, the Ex-Date for such
distribution; and
FMV = the fair market value, as determined by the Board, of the portion of the
Distributed Property distributable with respect to each outstanding share of
Common Stock as of the open of Business on the Ex-Date for such distribution.

38



--------------------------------------------------------------------------------




With respect to an adjustment pursuant to this Section 7.6.1(c) where there has
been a payment of a dividend or other distribution on the Capital Stock of any
class or series, or similar equity interests, of or relating to a Subsidiary or
other business unit of Issuer, where such Capital Stock or similar equity
interest is listed or quoted (or will be listed or quoted upon consummation of
the transaction) on an Exchange (a “Spin-Off”), the Conversion Price shall be
decreased based on the following formula:
[equationd.jpg]
where,
CP0 = the Conversion Price in effect immediately prior to the open of business
on the last Trading Day of the Valuation Period (as defined below);
CP1 = the Conversion Price in effect immediately after the open of business on
the last Trading Day of the Valuation Period;
FMV0 = the average of the Daily VWAP of the Capital Stock or similar equity
interest distributed to holders of the Common Stock applicable to one share of
Common Stock over the ten (10) consecutive Trading Day period immediately
following, and including, the Ex-Date for a Spin-Off (the “Valuation Period”);
and
MP0 = the average Daily VWAP of the Common Stock over the Valuation Period.
The adjustment to the Conversion Price under the preceding paragraph of this
Section 7.6.1(c) will be made immediately after the open of business on the day
after the last day of the Valuation Period, but will be given effect as of the
open of business on the Ex−Date for the Spin−Off. For purposes of determining
the Conversion Price, in respect of any conversion during the ten (10)
consecutive Trading Days commencing on the Ex-Date for any Spin−Off, references
within the portion of this Section 7.6.1(c) related to Spin-Offs to ten (10)
consecutive Trading Days shall be deemed replaced with such lesser number of
Trading Days as have elapsed from, and including, the Ex−Date for such Spin−Off
to, but excluding, the relevant Conversion Date.
(d)    Tender Offer or Exchange Offer Payments. If Issuer or any of its
Subsidiaries makes a payment in respect of a tender offer or exchange offer for
Common Stock, if the aggregate value of all cash and any other consideration
included in the payment per share of Common Stock (as reasonably determined in
good faith by the Board) exceeds the average of the Daily VWAP of the Common
Stock over the ten (10) consecutive Trading Day period commencing on, and
including, the Trading Day next succeeding the date on which such tender offer
or exchange offer expires, the Conversion Price will be decreased based on the
following formula:
[equatione.jpg]
where,
CP1 = the Conversion Price in effect immediately after the close of business on
the last Trading Day of the ten (10) consecutive Trading Day period commencing
on, and including, the Trading Day next succeeding the date such tender or
exchange offer expires;

39



--------------------------------------------------------------------------------




CP0 = the Conversion Price in effect immediately prior to the close of business
on the last Trading Day of the ten (10) consecutive Trading Day period
commencing on, and including, the Trading Day next succeeding the date such
tender or exchange offer expires;
OS0 = the number of shares of Common Stock outstanding immediately prior to the
date such tender or exchange offer expires;
SP1 = the average of the Daily VWAP of the Common Stock over the ten (10)
consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the date such tender or exchange offer expires;
AC = the aggregate value of all cash and any other consideration (as reasonably
determined in good faith by the Board) paid or payable for shares purchased in
such tender or exchange offer; and
OS1 = the number of shares of Common Stock outstanding immediately after the
date such tender or exchange offer expires (after giving effect to such tender
offer or exchange offer and excluding fractional shares).
The adjustment to the Conversion Price under this Section 7.6.1(d) will occur at
the close of business on the tenth (10th) Trading Day immediately following, but
excluding, the date such tender or exchange offer expires; provided that, for
purposes of determining the Conversion Price, in respect of any conversion
during the ten (10) Trading Days immediately following, but excluding, the date
that any such tender or exchange offer expires, references within this Section
7.6.1(d) to ten (10) consecutive Trading Days shall be deemed replaced with such
lesser number of consecutive Trading Days as have elapsed between the date such
tender or exchange offer expires and the relevant Conversion Date.
(e)    Cash Dividends. If, after the date hereof, Issuer distributes to all or
substantially all holders of its Common Stock any dividends payable in cash, the
Conversion Price shall be adjusted in accordance with the formula:
[equationf.jpg]
where,
CP0 = the Conversion Price in effect immediately prior to the open of business
on the Ex-Date for such dividend;
CP1 = the Conversion Price in effect immediately after the open of business on
the Ex-Date for such dividend;
SP = the average of the Daily VWAP of the Common Stock over the ten (10)
consecutive Trading Day period ending on, and including, the Ex-Date for such
dividend; and
C = the amount in cash per share Issuer distributes to holders of Common Stock.
The adjustment to the Conversion Price under this Section 7.6.1(e) shall become
effective immediately after the open of business on the Ex-Date with respect to
the distribution.

40



--------------------------------------------------------------------------------




(f)    Common Stock Issued at Less than Conversion Price. If, after the Closing
Date, Issuer issues or sells any Common Stock (or Option Securities or
Convertible Securities), other than Excluded Stock, for no consideration or for
consideration per share less than the Conversion Price in effect as of the date
of such issuance or sale, the Conversion Price in effect immediately prior to
each such issuance or sale will (except as provided below) be adjusted at the
time of such issuance or sale based on the following formula:
[equationg.jpg]
where,
CP1 = the Conversion Price in effect immediately following such issuance or
sale;
CP0 = the Conversion Price in effect immediately prior to such issuance or sale;
OS0 = the number of shares of Common Stock outstanding immediately prior to such
issuance or sale;
X = the number of shares of Common Stock that the aggregate consideration
received by Issuer for the number of shares of Common Stock so issued or sold
would purchase at a price per share equal to CP0; and
Y = the number of additional shares of Common Stock so issued or sold;
provided, however, that (i) in the case of an issuance of Common Stock pursuant
to a Public Offering that is consummated on or before the date that is one
hundred fifty (150) days following the Closing Date, no adjustment shall be made
to the Conversion Price pursuant to this Section 7.6.1(f) to the extent that the
price to the public is at least $5.00 per share of Common Stock (subject to
proportional adjustment for any stock split, stock dividend, recapitalization,
reverse stock split or other similar event with respect to the Common Stock).
For the purposes of any adjustment of the Conversion Price pursuant to this
Section 7.6.1(f), the following provisions shall be applicable:
1.    In the case of the issuance of Common Stock for cash, the amount of the
consideration received by Issuer shall be deemed to be the amount of the cash
proceeds received by Issuer for such Common Stock before deducting therefrom any
discounts or commissions allowed, paid or incurred by Issuer for any
underwriting or otherwise in connection with the issuance and sale thereof.
2.    In the case of the issuance of Common Stock (otherwise than upon the
conversion of shares of Capital Stock or other securities of Issuer) for a
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair market value
thereof as reasonably determined by the Board in good faith.

41



--------------------------------------------------------------------------------




3.    In the case of (A) the issuance of Option Securities (whether or not at
the time exercisable) or (B) the issuance of Convertible Securities (whether or
not at the time so convertible or exchangeable):
(i) the issuance of Option Securities shall be deemed the issuance of all shares
of Common Stock deliverable upon the exercise of such Option Securities;
(ii) such Option Securities shall be deemed to be issued for a consideration
equal to the value of the consideration (determined in the manner provided in
Sections 7.6.1(f)(1) and (2)), if any, received by Issuer for such Option
Securities, plus the exercise price, strike price or purchase price provided in
such Option Securities for the Common Stock covered thereby;
(iii) the issuance of Convertible Securities shall be deemed the issuance of all
shares of Common Stock deliverable upon conversion of, or in exchange for, such
Convertible Securities;
(iv) such Convertible Securities shall be deemed to be issued for a
consideration equal to the value of the consideration (determined in the manner
provided in Sections 7.6.1(f)(1) and (2)), if any, received by Issuer for such
Convertible Securities, plus the value of the additional consideration
(determined in the manner provided in Sections 7.6.1(f)(1) and (2)) to be
received by Issuer upon the conversion or exchange of such Convertible
Securities, if any;
(v) upon any change in the number of shares of Common Stock deliverable upon
exercise of any Option Securities or Convertible Securities or upon any change
in the consideration to be received by Issuer upon the exercise, conversion or
exchange of such securities, the Conversion Price then in effect shall be
readjusted to such Conversion Price as would have been in effect had such change
been in effect, with respect to any Option Securities or Convertible Securities
outstanding at the time of the change, at the time such Option Securities or
Convertible Securities originally were issued;
(vi) upon the expiration or cancellation of Option Securities (without
exercise), or the termination of the conversion or exchange rights of
Convertible Securities (without conversion or exchange), if the Conversion Price
shall have been adjusted upon the issuance of such expiring, canceled or
terminated securities, the Conversion Price shall be readjusted to such
Conversion Price as would have been obtained if, at the time of the original
issuance of such Option Securities or Convertible Securities, the expired,
canceled or terminated Option Securities or Convertible Securities, as
applicable, had not been issued;
(vii) if the Conversion Price shall have been fully adjusted upon the issuance
of any Option Securities or Convertible Securities, no further adjustment of the
Conversion Price shall be made for the actual issuance of Common Stock upon the
exercise, conversion or exchange thereof; and
(viii) if any issuance of Common Stock, Option Securities or Convertible
Securities would also require an adjustment pursuant to any other adjustment
provision of this

42



--------------------------------------------------------------------------------




Section 7.6.1, then only the adjustment most favorable to the Noteholders shall
be made.
7.6.2.     If Issuer issues rights, options or warrants that are only
exercisable upon the occurrence of certain triggering events (each, a “Trigger
Event”), then the Conversion Price will not be adjusted pursuant to Section
7.6.1(b) until the earliest Trigger Event occurs, and the Conversion Price shall
be readjusted to the extent any of these rights, options or warrants are not
exercised before they expire (provided, however, that, for the avoidance of
doubt, if such Trigger Event would require an adjustment pursuant to Section
7.6.1(f), such adjustment pursuant to Section 7.6.1(f) shall be made at the time
of issuance of such rights, options or warrants in accordance with such
Section).
7.6.3.     Notwithstanding anything in this Section 7.6 to the contrary, if a
Conversion Price adjustment becomes effective pursuant to any of Section
7.6.1(a), (b), (c), (d) or (e) on any Ex-Date as described above, and a
Noteholder that converts its Notes or portions thereof on or after such Ex-Date
and on or prior to the related record date would be treated as the record holder
of shares of Common Stock as of the related Conversion Date based on an adjusted
Conversion Price for such Ex-Date and participate on an adjusted basis in the
related dividend, distribution or other event giving rise to such adjustment,
then, notwithstanding the foregoing Conversion Price adjustment provisions, the
Conversion Price adjustment relating to such Ex-Date will not be made for such
converting Noteholder. Instead, such Noteholder will be treated as if such
Noteholder were the record owner of the shares of Common Stock on an un-adjusted
basis and participate in the related dividend, distribution or other event
giving rise to such adjustment.
7.6.4.     Adjustments Below Par Value. Issuer shall not take any action that
would require an adjustment to the Conversion Price such that the Conversion
Price, as adjusted to give effect to such action, would be less than the
then-applicable par value per share of the Common Stock, except that Issuer may
undertake a share split or similar event if such share split results in a
corresponding reduction in the par value per share of the Common Stock such that
the as-adjusted new Conversion Price per share would not be below the new
as-adjusted par value per share of the Common Stock following such share split
or similar transaction and the Conversion Price is adjusted as provided under
Section 7.6.1(a) and any other applicable provision of Section 7.6.
7.6.5.     Reference Property. In the case of any recapitalization,
reclassification or change of the Common Stock (other than changes resulting
from a subdivision, combination or reclassification described in Section
7.6.1(a)), a consolidation, merger or combination involving Issuer, a sale,
lease or other transfer to a third party of all or substantially all of the
assets of Issuer (or Issuer and its Subsidiaries on a consolidated basis), or
any statutory share exchange, in each case as a result of which the Common Stock
would be converted into, or exchanged for, stock, other securities, other
property or assets (including cash or any combination thereof) (any of the
foregoing, a “Reference Property Transaction”), then, at the effective time of
the Reference Property Transaction, the right to convert each Note or portion
thereof will be changed into a right to convert such Note or portion thereof
into the kind and amount of shares of stock, other securities or other property
or assets (including cash or any combination thereof) (the “Reference Property”)
that a Noteholder would have received in respect of the Common Stock issuable
upon conversion of such Note or portion thereof immediately prior to such
Reference Property Transaction, and references herein to Common Stock shall
thereafter also mean such Reference Property. In the event that holders of
Common Stock have the opportunity to elect the form of consideration to be
received in the Reference Property Transaction, Issuer shall make adequate
provision whereby the Noteholders shall have a reasonable opportunity to
determine the form of consideration into which all of the Notes, treated as a
single class, shall be convertible from and after the effective date of the
Reference Property Transaction. Any such determination by the Noteholders shall
be subject to any limitations to which all holders of Common Stock are subject,
such as pro rata

43



--------------------------------------------------------------------------------




reductions applicable to any portion of the consideration payable in the
Reference Property Transaction, and shall be conducted in such a manner as to be
completed at approximately the same time as the time elections are made by
holders of Common Stock. The provisions of this Section 7.6.5 and any equivalent
thereof in any Reference Property similarly shall apply to successive Reference
Property Transactions. Issuer (and any successor thereto) shall not become a
party to any Reference Property Transaction unless its terms are in compliance
with the foregoing.
7.6.6.     Rules of Calculation; Treasury Stock. All calculations will be made
to the nearest one-hundredth of a cent or to the nearest one-ten thousandth of a
share. Except as explicitly provided herein, the number of shares of Common
Stock outstanding will be calculated on the basis of the number of issued and
outstanding shares of Common Stock, not including shares held in the treasury of
Issuer. Issuer shall not pay any dividend on or make any distribution to shares
of Common Stock held in treasury.
7.6.7.     No Duplication. If any action would require adjustment of the
Conversion Price pursuant to more than one of the provisions described in this
Article VII in a manner such that such adjustments are duplicative, only one
adjustment (which shall be the adjustment most favorable to the Noteholders)
shall be made.
7.6.8.     Notice of Record Date. In the event of:
(a)    any event described in Section 7.6.1(a), (b), (c), (d), (e) or (f);
(b)    any Reference Property Transaction to which Section 7.6.5 applies;
(c)    the dissolution, liquidation or winding-up of Issuer; or
(d)    any other event constituting a Change of Control;
then Issuer shall mail to the Noteholders at their last addresses as shown on
the records of Issuer, at least twenty (20) days prior to the record date
specified in (A) below or twenty (20) days prior to the date specified in (B)
below, as applicable, a notice stating:
(A)    the record date for the dividend, other distribution, stock split or
combination or, if a record is not to be taken, the date as of which the holders
of Common Stock of record to be entitled to such dividend, other distribution,
stock split or combination; or
(B)    the date on which such reclassification, change, dissolution,
liquidation, winding-up or other event constituting a Reference Property
Transaction or Change of Control, or any transaction which would result in an
adjustment pursuant to Section 7.6.1(f), is estimated to become effective or
otherwise occur, and the date as of which it is expected that holders of Common
Stock of record will be entitled to exchange their shares of Common Stock for
Reference Property, other securities or other property deliverable upon such
reclassification, change, liquidation, dissolution, winding-up, Reference
Property Transaction or Change of Control or that such issuance of Common Stock,
Option Securities or Convertible Securities is anticipated to occur.
7.6.9.     Certificate of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Article VII, Issuer at its
expense shall as promptly as reasonably practicable compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each Noteholder
a certificate, signed by an officer of Issuer (in his or her capacity as such
and not in an

44



--------------------------------------------------------------------------------




individual capacity), setting forth (A) the calculation of such adjustments and
readjustments in reasonable detail, (B) the facts upon which such adjustment or
readjustment is based, (C) the Conversion Price then in effect, and (D) the
number of shares of Common Stock and the amount, if any, of Capital Stock, other
securities or other property (including but not limited to cash and evidences of
indebtedness) which then would be received upon the conversion of a Note or
portion thereof.
7.6.10.     No Upward Revisions to Conversion Price. For the avoidance of doubt,
except in the case of a reverse share split or share combination resulting in an
adjustment under Section 7.6.1(a) effected with the approvals, if any, required
pursuant to this Agreement, in no event shall any adjustment be made pursuant to
this Article VII that results in an increase in the Conversion Price.
ARTICLE VIII:     REPRESENTATIONS AND WARRANTIES OF THE NOTEHOLDERS
In order to induce Issuer and the Guarantors to enter into this Agreement and,
with respect to Issuer, to issue the Notes, each Noteholder individually (but
not on behalf of any other Noteholder) represents, warrants and agrees for the
benefit of Issuer and the Guarantors that:
Section 8.1.     Organization; Legal Capacity; Due Authorization. Such
Noteholder is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate, partnership or other legal capacity, power and authority to enter
into, consummate and to perform the transactions contemplated by this Agreement
and its obligations hereunder. The purchase by such Noteholder of the Notes
hereunder has been duly authorized by all necessary corporate, partnership or
other action on the part of such Noteholder. This Agreement has been duly
executed and delivered by such Noteholder and is the legal, valid and binding
obligation of such Noteholder enforceable against it in accordance with the
terms hereof.
Section 8.2.     Restrictions on Transfer. Such Noteholder has been advised that
the Notes have not been registered under the 1933 Act or any state securities
laws and, therefore, cannot be resold unless they are registered under the 1933
Act and applicable state securities laws or unless an exemption from such
registration requirements is available. Such Noteholder is purchasing the Notes
to be acquired by such Noteholder hereunder for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof in violation of the 1933 Act and such Noteholder does not have a present
arrangement to effect any distribution of the Notes to or through any person or
entity; provided, however, that except as provided in this Agreement, the
disposition of such Noteholder’s property shall at all times be and remain in
its control and sole discretion.
Section 8.3.     Accredited Investor, etc. Such Noteholder, both alone or
together with its representatives, has such knowledge, sophistication and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Notes, and has so
evaluated the merits and risks of such investment. Such Noteholder understands
that it must bear the economic risk of this investment in the Notes indefinitely
and is able to incur a complete loss of such investment and to bear the economic
risk of such investment for an indefinite period of time. Such Noteholder is an
“accredited investor” as that term is defined in Regulation D under the 1933
Act.
Section 8.4.     Access to Information. Such Noteholder acknowledges that it has
reviewed the Issuer SEC Documents and Issuer Materials, and all other materials
such Noteholder deemed necessary for the purpose of making an investment
decision with respect to the Notes, including information regarding the
Specified Acquisition, and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Issuer concerning the Issuer’s business, management and
financial affairs and terms and conditions of the offering of the Notes and the
merits and

45



--------------------------------------------------------------------------------




risks of investing in the Notes; (ii) access to information (including material
non-public information) about the Issuer and its Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Issuer
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Such Noteholder has evaluated the risks of investing in the Notes,
understands there are substantial risks of loss incidental to the investment and
has determined that it is a suitable investment for such Noteholder.
Section 8.5.    Restricted Securities. Such Noteholder understands that the
Notes are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Issuer in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.
ARTICLE IX:     REPRESENTATIONS AND WARRANTIES OF OBLIGORS
Section 9.1.     General Representations and Warranties. To induce Noteholders
to enter into this Agreement and to purchase the Notes, each Obligor represents
and warrants that in each case as of the date such representation and warranty
is made, unless an earlier date is specified:
9.1.1.     Organization and Qualification. Each Obligor and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Obligor and Subsidiary is duly qualified,
authorized to do business and in good standing as a foreign corporation in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.
9.1.2.     Power and Authority; Execution. Each Obligor is duly authorized to
execute, deliver and perform its Note Documents. Each Note Document to which any
Obligor is party has been duly executed and delivered. The execution, delivery
and performance of the Note Documents, including the issuance of the Notes
hereunder and the issuance of shares of Common Stock upon the conversion of any
of the Notes in accordance with the terms hereof, have been duly authorized by
all necessary action, and do not and will not (a) require any consent or
approval of any holders of Equity Interests of any Obligor, other than those
already obtained; (b) contravene the Organic Documents of any Obligor; (c)
violate, conflict with or cause a default under any Applicable Law, rule or
regulation of the NASDAQ Global Market or Material Contract; or (d) result in or
require the imposition of any Lien (other than Permitted Liens) on any Property
of any Obligor.
9.1.3.     Enforceability. Each Note Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
9.1.4.     Capital Structure.
(a)    The authorized capital stock of Issuer consists of 100,000,000 shares of
Common Stock and 0 shares of Preferred Stock, par value $.0001 per share. As of
the close of business on June 2, 2014 (the “Capitalization Date”), there were
(i) 31,109,997 shares of Common Stock outstanding and no shares of Preferred
Stock outstanding, (ii) options exercisable for 175,550 shares of Common Stock
outstanding on such date, with 851,077 shares of Common Stock reserved for
issuance upon the exercise or payment of such stock options, (iii) 0 shares of
Common Stock were held by Issuer in its treasury and (iv) no other shares of
capital stock or securities convertible into or exchangeable for capital stock
were

46



--------------------------------------------------------------------------------




outstanding. All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable, and
were issued in compliance with applicable state and federal securities laws. No
bonds, debentures, notes or other Indebtedness of Issuer or any of its
Subsidiaries having the right to vote on any matters on which Issuer’s
shareholders may vote are issued or outstanding. From the Capitalization Date
through the Closing Date, (A) neither Issuer nor any of its Subsidiaries has
issued any Equity Interests (or options, warrants or other rights, securities or
Debt that are convertible into or exercisable or exchangeable for Equity
Interests), other than the issuance by Issuer of shares of Common Stock in
connection with the exercise of stock options outstanding on the Capitalization
Date, (B) Issuer has not declared or made any dividend or distribution of cash,
securities or other property to stockholders or redeemed any Equity Interests
(other than repurchases in the ordinary course in accordance with, and subject
to the current limitations of, Issuer’s stock repurchase program as in existence
on the Capitalization Date) and (C) Issuer has not given effect to any stock
split or combination, stock dividend, merger, consolidation, reclassification or
similar event or any other event that would customarily give rise to an
adjustment to the conversion price of a convertible security. Issuer does not
have outstanding shareholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in Issuer upon the occurrence of certain events.
(b)    Schedule 9.1.4(b) shows, as of the Closing Date, for each Obligor and
Subsidiary, its name, its jurisdiction of organization, its authorized and
issued Equity Interests, the holders of its Equity Interests (for each Obligor
and Subsidiary other than Issuer and, in each case, to the extent such holder is
an Obligor or a Subsidiary), and all agreements binding on such holders with
respect to their Equity Interests. Each Obligor has good title to its Equity
Interests in its Subsidiaries, subject only to Term Agent’s Lien and the Lien in
favor of the ABL Agent, and all such Equity Interests are duly issued, and in
the case of Equity Interests representing a corporation, fully paid and
non-assessable. None of the outstanding Equity Interests of Issuer or any of its
Subsidiaries (to the extent such Equity Interests are owned by Issuer or any of
its Subsidiaries) were issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase Equity
Interests of Issuer or such Subsidiary. Except as set forth on Schedule 9.1.4(b)
and except as contemplated hereby and by the other Note Documents, there are no
outstanding rights, options, warrants, preemptive rights, rights of first offer,
phantom equity or similar rights for the purchase or acquisition from Issuer or
any of its Subsidiaries of any securities of Issuer or any of its Subsidiaries,
nor are there any agreements or commitments to issue or execute any such rights,
options, warrants, preemptive rights, rights of first offer, phantom equity or
similar rights. There are no outstanding rights or obligations of Issuer or any
Subsidiary to purchase, redeem or otherwise acquire any of its Equity Interests
or to pay any dividend or make any other distribution in respect thereof (other
than in respect to Intelistaf). There are no agreements between any Obligor or
Subsidiary thereof and any other Person relating to the acquisition, disposition
or voting of the Equity Interests of such Obligor or Subsidiary thereof (other
than in respect to Intelistaf).
(c)    The Notes have been duly authorized and, when issued and paid for in
accordance with the applicable Note Documents, will be duly and validly issued
and are free of any Liens or restrictions on transfer other than restrictions on
transfer under applicable U.S. federal and state securities laws and this
Agreement. The shares of Common Stock issuable upon conversion of the Notes have
been duly authorized and, when the Notes are issued and paid for in accordance
with the applicable Note Documents, will have been duly and validly reserved for
issuance and, upon issuance of such shares of Common Stock upon conversion of
the Notes in accordance with their terms, such shares of Common Stock will be
duly and validly issued, fully paid, and nonassessable and will be free of any
Liens or restrictions on transfer other than restrictions on transfer under
applicable U.S. federal and state securities laws. The sale of the Notes
hereunder is not, and the subsequent conversion of the Notes into shares of
Common Stock will not be, subject to any preemptive rights or rights of first
offer (other than those imposed by Noteholders).

47



--------------------------------------------------------------------------------




(d)    Except as provided in the Registration Rights Agreement, Issuer has not
granted or agreed to grant, and is not under any obligation to provide, any
rights to register under the 1933 Act any of its presently outstanding
securities or any of its securities that may be issued subsequently.
(e)    Issuer and the Board have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under its organizational documents or the laws of its
jurisdiction of incorporation (including Section 203 of the Delaware General
Corporation Law) that is or could become applicable to the Noteholders as a
result of the consummation of the transactions contemplated by the Note
Documents, including as a result of Issuer’s issuance of the Notes to the
Noteholders, the conversion of the Notes into shares of Common Stock, and the
exercise of the Noteholder’s rights under this Agreement and the Registration
Rights Agreement.
(f)    Reserved.
(g)    Neither Issuer, nor any of its Subsidiaries, own or hold, directly or
indirectly, any interests in Capital Stock of or other securities (whether
equity or debt) of any Person (other than the securities of the Subsidiaries
listed on Schedule 9.1.4(b)).
9.1.5.     Title to Properties; Priority of Liens. Each Obligor and Subsidiary
has good and marketable title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property, including all
Property reflected in any financial statements delivered to Noteholders, in each
case free of Liens except Permitted Liens. Each Obligor and Subsidiary has paid
and discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens.
9.1.6     Reserved.
9.1.7.     Financial Statements; SEC Reports.
(a)    The consolidated and consolidating balance sheets, and related statements
of income, cash flow and shareholder’s equity, of Obligors and Subsidiaries that
have been and are hereafter delivered to Noteholders, are prepared in accordance
with GAAP, and fairly present the financial positions and results of operations
of Obligors and Subsidiaries at the dates and for the periods indicated. All
projections delivered from time to time to Noteholders have been prepared in
good faith, based on reasonable assumptions in light of the circumstances at
such time (it being understood that the projections are subject to assumptions
and contingencies, many of which are beyond Obligors’ or their Subsidiaries’
control, no assurance can be given that the projections will be realized and the
actual results may differ materially). Since December 31, 2013, there has been
no change in the condition, financial or otherwise, of the Obligors taken as a
whole that could reasonably be expected to have a Material Adverse Effect. No
financial statement delivered to Noteholders at any time contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make such statement not materially misleading. Each Obligor and Subsidiary in
light of the circumstances under which such statements are made. On the Closing
Date, the Obligors, taken as a whole, are Solvent.
(b)    (i) Except as set forth on Schedule 9.1.7, since December 31, 2012,
Issuer has filed with the SEC the Issuer SEC Documents required to be filed by
it under the 1933 Act and the Exchange Act, and (ii) as of their respective
dates, the Issuer SEC Documents have complied in all material respects with the
requirements of the 1933 Act and the Exchange Act and none of the Issuer SEC
Documents contains any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary

48



--------------------------------------------------------------------------------




to make the statements therein, in light of the circumstances under which they
were made, not misleading (after giving effect to all supplements and updates
thereto made prior to June 2, 2014).
(c)    Issuer has designed and maintains a system of internal controls over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act)
sufficient to provide reasonable assurances regarding the reliability of
financial reporting for Issuer and its Subsidiaries. Issuer has implemented and
maintains disclosure controls and procedures (as defined in Rule 13a-15(f) of
the Exchange Act) (i) designed to ensure that material information required to
be disclosed by Issuer in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms and is accumulated and
communicated to Issuer’s management to allow timely decisions regarding required
disclosure and (ii) reasonably effective to perform the functions for which they
were designed. To Issuer’s knowledge, there is no fraud, whether or not
material, that involves Issuer’s or any Subsidiary’s management or other
employees of Issuer or any Subsidiary who have a material role in the
preparation of financial statements or the internal control over financial
reporting utilized by Issuer and its Subsidiaries.
9.1.8.     Surety Obligations. No Obligor or Subsidiary is obligated as surety
or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder
except for guaranties by Issuer or any Obligor of leases of any other Obligor.
9.1.9.     Taxes. Each Obligor and Subsidiary has filed all federal tax returns,
material state and local tax returns and other reports that it is required by
law to file, and has paid, or made provision under Accounting Standards
Codification (“ASC”) 450 or 740 for the payment of, all Taxes upon it, its
income and its Properties that are due and payable, except to the extent being
Properly Contested. Obligors and their Subsidiaries have made adequate reserves
on their books and records to the extent required by GAAP for (i) Taxes that
have accrued but which are not yet due and payable and (ii) Taxes that are being
Properly Contested.
9.1.10.     Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Note Documents other than fees payable to Noteholders and fees payable to
Foros Securities LLC.
9.1.11.     Intellectual Property. Each Obligor and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without, to such Obligor’s knowledge, conflict with the rights of
others. There is no pending or, to any Obligor’s knowledge, threatened
Intellectual Property Claim with respect to any Obligor, any Subsidiary or any
of their Property (including any Intellectual Property owned by such Obligor).
Except as disclosed on Schedule 9.1.11, no Obligor or Subsidiary pays or owes
any Royalty or other compensation to any Person with respect to any Intellectual
Property. All Intellectual Property owned, used or licensed by, or otherwise
subject to any interests of, any Obligor or Subsidiary and necessary to the
business of the Obligors is shown on Schedule 9.1.11.
9.1.12.     Governmental Approvals. Each Obligor and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties except where failure to be in good standing could not reasonably be
expected to have a Material Adverse Effect. All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
have been procured and are in effect, and Obligors and Subsidiaries have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing

49



--------------------------------------------------------------------------------




with, any Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Obligor of
this Agreement or any other Note Document, or for the consummation on the
Closing Date of the Transactions, except for (a) the approvals, consents,
exemptions, authorizations, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect and (b) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
9.1.13.     Compliance with Laws. Each Obligor and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Obligor or
Subsidiary under any Applicable Law relating to noncompliance of Applicable Law
that could reasonably be expected to have a Material Adverse Effect.
9.1.14.     Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, no Obligor’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up that could reasonably be
expected to have a Material Adverse Effect if determined adversely. No Obligor
or Subsidiary has received any Environmental Notice that could reasonably be
expected to have a Material Adverse Effect. To the best of Obligors’ knowledge,
no Obligor or Subsidiary has any contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it that could reasonably
be expected to have a Material Adverse Effect.
9.1.15.     Burdensome Contracts. No Obligor or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect. No Obligor or Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.15. No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Note Document by an Obligor.
9.1.16.     Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Obligor’s knowledge, threatened
in writing against any Obligor or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Note
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Obligor or Subsidiary. Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim in excess of $100,000 individually or $250,000 in the
aggregate. No Obligor or Subsidiary is in default with respect to any order,
injunction or judgment of any Governmental Authority except where default could
not reasonably be expected to result in liability to Obligors and their
Subsidiaries in excess of $3,500,000 individually or in the aggregate or to have
a Material Adverse Effect.
9.1.17.     No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract (other than a Material Contract with respect to Borrowed
Money). There is no basis upon which any party (other than Issuer or Subsidiary)
could terminate a Material Contract prior to its scheduled termination date.

50



--------------------------------------------------------------------------------




9.1.18.     ERISA. Except as disclosed on Schedule 9.1.18:
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter has been
submitted to the IRS with respect thereto and, to the knowledge of Obligors,
nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any such Plan.
(b)    There are no pending or, to the knowledge of Obligors, threatened claims
(other than routine or ordinary course claims for benefits and appeals of such
claims), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan under the Code or ERISA
that has resulted in or could reasonably be expected to have a Material Adverse
Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
(d)    With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
9.1.19.     Labor Relations. Except as described on Schedule 9.1.20, as of the
Closing Date, no Obligor or Subsidiary is party to or bound by any material
collective bargaining agreement, management agreement or material consulting
agreement. There are no material grievances, disputes or controversies with any
union or other organization of any Obligor’s or Subsidiary’s employees, or, to
any Obligor’s knowledge, any asserted or threatened (in writing) strikes, work
stoppages or demands for collective bargaining in each case, that would
reasonably be expected to have a Material Adverse Effect.
9.1.20.     Payable Practices. No Obligor or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.
9.1.21.     Not a Regulated Entity. No Obligor is (a) an “investment company” or
a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of

51



--------------------------------------------------------------------------------




the Investment Company Act of 1940; or (b) subject to regulation under the
Federal Power Act, the Interstate Commerce Act, any public utilities code or any
other Applicable Law regarding its authority to incur Debt.
9.1.22.     Margin Stock. No Obligor or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Note proceeds will be
used by Issuer to purchase or carry, or to reduce or refinance any Debt incurred
to purchase or carry, any Margin Stock or for any related purpose governed by
Regulations T, U or X of the Board of Governors.
9.1.23.     Reserved.
9.1.24.     Complete Disclosure. No Note Document contains any untrue statement
of a material fact, nor fails to disclose any material fact necessary to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made. There is no fact or
circumstance that any Obligor has failed to disclose to Noteholders in writing
that could reasonably be expected to have a Material Adverse Effect.
9.1.25.     Anti-Terrorism Laws:
(a)    None of Obligors, and to such Obligor’s Knowledge, any director, officer,
agent or employee of the any Obligor is (A) a Person on the list of “Specially
Designated Nationals and Blocked Persons” or (B) currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the United
States Treasury Department (“OFAC”); and (ii) the Obligors will not directly or,
to the knowledge of the Obligors, indirectly use the proceeds of the Notes or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC, except to the extent licensed or otherwise approved by
OFAC.
(b)    To the extent applicable, each Obligor is in compliance, in all material
respects, with the (i) Trading with the Enemy Act and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V) and any other enabling legislation or executive order relating
thereto, and (ii) the USA PATRIOT Act.
(c)    No part of the proceeds of any Note will be used, directly or, to the
knowledge of the Obligors, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the U.S. Foreign Corrupt Practices Act of 1977.
9.1.26.     Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act and is listed on the
NASDAQ Global Market. Issuer has not taken any action designed to, or which is
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has Issuer received any notification
that the SEC is contemplating terminating such registration. Issuer has not, in
the twelve (12) months preceding the date hereof, received notice from the
NASDAQ Global Market on which the Common Stock is or has been listed or quoted
to the effect that Issuer is not in compliance with the listing or maintenance
requirements of the NASDAQ Global Market. Issuer is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the NASDAQ Global Market’s listing and maintenance requirements.
9.1.27.     Offering; Exemption.

52



--------------------------------------------------------------------------------




(a)    Neither Issuer nor any of its Subsidiaries, nor any person acting on
behalf of Issuer or any of its Subsidiaries, has offered or sold the Notes by
means of any general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act). Issuer has offered the Notes for sale only to
the Noteholders.
(b)    Assuming the accuracy of the representation and warranties of the
Noteholders set forth in Section 8, no registration under the 1933 Act is
required for the offer and sale of the Notes by Issuer to the Noteholders as
contemplated hereby or for the conversion of the Notes into Common Stock.
(c)    Issuer has not, directly or indirectly, sold, offered for sale, solicited
any offers to buy or otherwise negotiated in respect of, any security (as
defined in the 1933 Act) which is or will be integrated with the Notes sold
pursuant to this Agreement.
ARTICLE X:     COVENANTS AND CONTINUING AGREEMENTS
Section 10.1.     Affirmative Covenants. As long as any Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to:
10.1.1.     Reserved.
10.1.2.     Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Noteholders:
(a)    as soon as available, and in any event within 120 days after the close of
each Fiscal Year (or, if earlier, on the date of any required public filing
thereof), balance sheets as of the end of such Fiscal Year and the related
statements of income, cash flow and shareholders’ equity for such Fiscal Year,
on a consolidated basis for Obligors and Subsidiaries, which consolidated
statements shall be audited and certified (without qualification) by a firm of
independent certified public accountants of recognized standing selected by
Obligors and acceptable to Required Noteholders, and shall set forth in
comparative form corresponding figures for the preceding Fiscal Year. Delivery
by Obligors to Noteholders of Obligors’ annual report to the SEC on Form 10-K
with respect to any Fiscal Year, or the availability of such report on EDGAR
Online, within the period specified above shall be deemed to be compliance by
Obligors with this Section 10.1.2(a) upon the delivery by Issuer to Noteholders
of written notice of the filing thereof;
(b)    as soon as available, and in any event within 30 days after the end of
each month (but within 60 days after the last month in a Fiscal Year) (or, if
earlier, on the date of any required public filing thereof), unaudited balance
sheets as of the end of such month and the related statements of income and cash
flow for such month and for the portion of the Fiscal Year then elapsed, on a
consolidated basis for Obligors and Subsidiaries, setting forth in comparative
form corresponding figures for the preceding Fiscal Year and certified by the
chief financial officer of Obligor as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
month and period, subject to normal year-end adjustments and the absence of
footnotes;
(c)    concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Required Noteholders while a
Default or Event of Default exists, a Compliance Certificate executed by the
chief financial officer of Issuer;
(d)    not later than 45 days after the end of each Fiscal Year, projections of
Obligors’ consolidated balance sheets, results of operations and cash flow for
the next Fiscal Year, month by month;

53



--------------------------------------------------------------------------------




(e)    promptly after the sending or filing thereof, regular, periodic and
special reports or registration statements or prospectuses that any Obligor
files with the SEC or any other Governmental Authority, or any securities
exchange; and copies of any press releases or other statements made available by
an Obligor to the public concerning material changes to or developments in the
business of such Obligor;
(f)    promptly after the sending or filing thereof, copies of any annual report
required to be filed with any Governmental Authority in connection with each
Plan or Foreign Plan;
(g)    promptly (and in any event within ten (10) Business Days) after the
furnishing or receipt thereof (as applicable), copies of any borrowing base
certificates, compliance certificates or notices of default or event of default
received pursuant to the ABL Loan Documents or Second Lien Loan Documents; and
(h)    such other reports and information (financial or otherwise) as Required
Noteholders may reasonably request from time to time in connection with any
Obligor’s or Subsidiary’s financial condition or business.
10.1.3.     Notices. Notify Noteholders in writing, promptly after an Obligor’s
obtaining knowledge thereof, of any of the following that affects an Obligor:
(a) the threat (in writing) or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could
reasonably be expected to have a Material Adverse Effect; (b) any pending or
threatened labor dispute, strike or walkout, or the expiration of any material
labor contract; (c) any default under or, other than in connection with the
expiration thereof, termination of a Material Contract; (d) the existence of any
Default or Event of Default; (e) any judgment in an amount exceeding $3,500,000;
(f) the assertion of any Intellectual Property Claim, if an adverse resolution
could reasonably be expected to have a Material Adverse Effect; (g) any
violation or asserted violation of any Applicable Law (including ERISA, OSHA,
FLSA, OFAC, FCPA, the PATRIOT Act or any Environmental Laws), if an adverse
resolution could have a Material Adverse Effect; (h) any Environmental Release
that could reasonably be expected to result in a Material Adverse Effect by an
Obligor or on any Property owned, leased or occupied by an Obligor; or receipt
of any Environmental Notice if it could reasonably be expected to result in a
Material Adverse Effect; (i) the occurrence of any ERISA Event; or (j) the
discharge of or any withdrawal or resignation by Issuers’ independent
accountants.
10.1.4.     Reserved.
10.1.5.     Compliance with Laws. Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, OFAC, FCPA and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release that could reasonably be expected to result in a
Material Adverse Effect occurs at or on any Properties of any Obligor or
Subsidiary, it shall act promptly and diligently to investigate and report to
Noteholders and all appropriate Governmental Authorities the known extent of
such Environmental Release, and to take all remedial actions to the extent
required by Environmental Law to clean up such Environmental Release that are
required by any Environmental Law or by any Governmental Authority.
10.1.6.     Taxes. Pay and discharge all material Taxes (it being understood
that all payroll related taxes are material regardless of amount) prior to the
date on which they become delinquent or penalties attach, unless such Taxes are
being Properly Contested.

54



--------------------------------------------------------------------------------




10.1.7.     Insurance. Maintain insurance with insurers (with a Best Rating of
at least A7, unless otherwise approved by Required Noteholders) reasonably
satisfactory to Required Noteholders (and Required Noteholders acknowledge that
the insurers providing insurance on the Closing Date are satisfactory), (a) with
respect to the Properties and business of Obligors and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated and
(b) medical malpractice and other professional insurance with a responsible
insurance company for and covering each Obligor and each Obligor’s employees,
officers, directors or contractors who provide professional medical services to
patients. Such insurance shall cover such casualties, risks and contingencies,
shall be of the type and in amounts, and may be subject to deductibles as are
customarily maintained by Persons employed or serving in the same or a similar
capacity.
10.1.8.     Licenses. Keep each material License affecting any material part of
Obligors’ business in full force and effect; and pay all Royalties when due.
10.1.9.     Trademarks. Obligors covenant and agree that if at any time any
Obligor uses the trademark “Cross Country Nurses”, U.S. PTO registration number
1,491,664; registration date 6/7/1988, Obligors promptly shall obtain a written
release of record of any lien thereon in favor of Heller Financial, Inc.
10.1.10.     Use of Proceeds. Use the proceeds of the Notes only for the
purposes specified in Section 2.4.
10.1.11.     Existence. Except as otherwise expressly permitted under
Section 10.2, each Obligor will at all times preserve and keep in full force and
effect its existence.
10.1.12.     Maintenance of Properties. Each Obligor will maintain or cause to
be maintained in good repair, working order and condition, ordinary wear and
tear and casualty and condemnation excepted, all property reasonably necessary
to the normal conduct of its business and from time to time will make or cause
to be made all needed and appropriate repairs, renewals and replacements thereof
except as expressly permitted by this Agreement or where the failure to maintain
such properties or make such repairs, renewals or replacements could not
reasonably be expected to have a Material Adverse Effect.
10.1.13.     Maintenance of Book and Records. Each Obligor will maintain proper
books of record and account, in which entries that are full, true and correct in
all material respects shall be made of all material financial transactions and
matters involving the assets and business of such Obligor and permit the
preparation of consolidated financial statements in accordance with GAAP to be
derived therefrom.
10.1.14.     Reserved.
10.1.15.    Future Subsidiaries. Promptly notify Noteholders upon any Person
becoming a Subsidiary and, if such Person is not a Foreign Subsidiary, cause it
to guaranty the Obligations in a manner satisfactory to Required Noteholders
(or, if requested by an Obligor and approved by Required Noteholders in its
discretion, cause it to join this Agreement as an Obligor), and to execute and
deliver such documents, instruments and agreements, including delivery of such
legal opinions, in form and substance reasonably satisfactory to Required
Noteholders, as it shall deem appropriate.
10.1.16.     Post Closing Covenants. Execute and deliver the documents and
complete the tasks set forth on Schedule 10.1.16, in each case within the time
limits specified on such schedule (or such longer period as Required Noteholders
may reasonably agree). All conditions precedent, covenants and

55



--------------------------------------------------------------------------------




representations and warranties contained in this Agreement and the other Note
Documents shall be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described above within the
time periods required above, rather than as elsewhere provided in the Note
Documents); provided, that (x) to the extent any representation and warranty
would not be true or any provision of any covenant breached because the
foregoing actions were not taken on the Closing Date, the respective
representation and warranty shall be required to be true and correct in all
material respects and the respective covenant complied with at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 10.1.16 and (y) all representations and
warranties and covenants relating to the Note Documents shall be required to be
true or, in the case of any covenant, complied with, immediately after the
actions required to be taken by this Section 10.1.16 have been taken (or were
required to be taken).
Section 10.2.     Negative Covenants. As long as any Obligations are
outstanding, each Obligor shall not, and shall cause each Subsidiary not to:
10.2.1.     Permitted Debt. Create, incur, guarantee or suffer to exist any
Debt, except:
(a)    the Obligations;
(b)    Subordinated Debt;
(c)    Permitted Purchase Money Debt;
(d)    Borrowed Money (other than the Obligations, ABL Obligations, Second Lien
Obligations, Subordinated Debt and Permitted Purchase Money Debt), but only to
the extent outstanding on the Closing Date and not satisfied with proceeds of
the Notes;
(e)    Reserved;
(f)    Debt that is in existence when a Person becomes a Subsidiary or that is
secured by Equipment or Real Estate when acquired by an Obligor or Subsidiary,
as long as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition, and does not exceed $7,200,000 in the aggregate
at any time and provided that such Debt when aggregated with any Permitted
Purchase Money Debt does not exceed $14,400,000 at any time;
(g)    Permitted Contingent Obligations;
(h)    Refinancing Debt as long as each Refinancing Condition is satisfied;
(i)    unsecured Debt of (A) any Obligor owing to any other Obligor, (B) any
Subsidiary that is not an Obligor owing to any other Subsidiary that is not an
Obligor, (C) any Obligor owing to any Subsidiary that is not an Obligor (so long
as such Debt is subordinated to the Obligations on terms and conditions
reasonably acceptable to Required Noteholders) not to exceed, combined with any
Investment by an Obligor in any Subsidiary that is not an Obligor pursuant to
clause (a) of the definition of “Restricted Investment”, $6,000,000 at any time
outstanding, or (D) any Subsidiary that is not an Obligor owing to any Obligor
so long as such Debt constitutes a Permitted Investment;
(j)    unsecured purchase price adjustments and similar obligations incurred by
the Obligors in connection with a Permitted Acquisition to the extent such
obligations would otherwise constitute Debt;

56



--------------------------------------------------------------------------------




(k)    Debt in respect of performance or appeal bonds and similar obligations
not in connection with Borrowed Money, in each case provided in the Ordinary
Course of Business, including those incurred to secure health, safety and
environmental obligations in the Ordinary Course of Business;
(l)    Debt consisting of financing of insurance premiums in the Ordinary Course
of Business;
(m)    unsecured Debt representing deferred compensation to employees of
Obligors (or any direct or indirect parent thereof) and the Subsidiaries
incurred in the Ordinary Course of Business;
(n)    Debt arising from honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
Ordinary Course of Business; provided, that such Debt is extinguished within
five Business Days of its incurrence;
(o)    ABL Obligations to the extent of the amount of the Priority Senior Debt
(as defined in the Subordination Agreement);
(p)    Second Lien Obligations;
(q)    Permitted Ratio Debt; and
(r)    other Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $7,200,000 in the
aggregate at any time.
10.2.2.     Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a)    Liens in favor of ABL Agent to the extent securing the ABL Obligations
permitted under Section 10.2.1 and Liens in favor of Term Agent to the extent
securing the Term Obligations are permitted under Section 10.2.1.
(b)    Purchase Money Liens securing Permitted Purchase Money Debt;
(c)    Liens for Taxes not yet due or being Properly Contested;
(d)    statutory Liens (other than Liens for Taxes or imposed under ERISA)
arising in the Ordinary Course of Business, but only if (i) payment of the
obligations secured thereby is not yet due or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Obligor or Subsidiary;
(e)    Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens (other than cash deposits) are at all times
junior to Agent’s Liens;
(f)    Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g)    Liens arising by virtue of a judgment or judicial order against any
Obligor or Subsidiary, or any Property of an Obligor or Subsidiary, as long as
such Liens are in existence for less than 20 consecutive days or being Properly
Contested;

57



--------------------------------------------------------------------------------




(h)    easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
(i)    normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection; and
(j)    existing Liens shown on Schedule 10.2.2;
(k)    Reserved;
(l)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (other than ERISA);
(m)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto; and
(n)    other Liens that are not included in any of the preceding clauses of this
Section, and do not secure Debt in excess of $6,600,000 in the aggregate at any
time.
10.2.3.     Anti-Layering. Incur any Debt that is contractually subordinated to
any ABL Obligations in right of payment, including as to rights and remedies, or
any Debt secured by a Lien that is contractually subordinated to any ABL
Obligations, unless such Debt is pari passu or contractually subordinated to the
Notes in right of payment, including as to rights and remedies, pursuant to
terms satisfactory to the Required Noteholders.
10.2.4.     Distributions; Upstream Payments. (a) Declare or make any
Distributions, except for (i) Upstream Payments and, in the case of any Upstream
Payment by Intelistaf to Staffing, a pro-rata Distribution made to Integris
Prohealth, Inc., an Oklahoma corporation, in connection with such Upstream
Payment to the extent required by the Intelistaf Operating Agreement and so long
as before and after giving effect to such Distribution, Intelistaf is Solvent
and such Distribution does not violate Applicable Law; (ii) cash dividends by a
Subsidiary to any other direct or indirect Subsidiary of Obligors so long as the
proceeds of such dividends are then subsequently paid, in the form of cash
dividends, to such Obligor; and (iii) the repurchase, redemption, retirement or
other acquisition of Equity Interests of any Obligor or any Subsidiary of any
Obligor owned by employees of such Obligor or any Subsidiary or their assignees,
estates and heirs, at a price not in excess of fair market value determined in
good faith by the Board, in an aggregate amount not to exceed $7,200,000 during
the term of this Agreement; or (b) create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Note Documents, ABL Loan Documents or Second Lien
Loan Documents or under Applicable Law or in effect on the Closing Date as shown
on Schedule 9.1.15.
10.2.5.     Restricted Investments. Make any Restricted Investment.
10.2.6.     Disposition of Assets. Make any Asset Disposition, except a
Permitted Asset Disposition, a disposition of Equipment under Section 8.1 of the
Second Lien Loan Agreement (as in effect on the date hereof), or a transfer of
Property by a Subsidiary or Obligor to an Obligor or among Obligors.
10.2.7.     Loans. Make any loans or other advances of money to any Person,
except (a) advances to an officer, director or employee for salary, travel
expenses, commissions and similar items in

58



--------------------------------------------------------------------------------




the Ordinary Course of Business; (b) prepaid expenses and extensions of trade
credit made in the Ordinary Course of Business; (c) deposits with financial
institutions permitted hereunder; and (d) intercompany loans by an Obligor to
another Obligor; (e) debt obligations of a purchaser in connection with a
Permitted Asset Disposition so long as such amount does not exceed 10% of the
aggregate consideration payable in connection with such Asset Disposition; and
(f) other loans and advances constituting Investments that are not Restricted
Investments.
10.2.8.     Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Issuer shall certify to Required Noteholders, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied); or (b) Borrowed Money (other than the
Obligations, Subordinated Debt, ABL Obligations, Second Lien Obligations and
Debt owed by an Obligor or a Subsidiary that is not an Obligor to an Obligor)
prior to its due date under the agreements evidencing such Debt as in effect on
the Closing Date (or as amended thereafter with the consent of Required
Noteholders); provided, that, in the case of this clause (b), Borrower and its
Subsidiaries may make prepayments of Borrowed Money not to exceed $12,000,000
if, at the time of such prepayment, the Borrower demonstrates to the
satisfaction of the Agent that is in pro forma compliance with a Total Net
Leverage Ratio of less than 4.50 to 1.00.
10.2.9.     Fundamental Changes. Merge, combine or consolidate with any Person
(including the sale of all or substantially all assets and properties to any
Person), or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for (i) mergers or consolidations of a Subsidiary that is not an Obligor with
another Subsidiary that is not an Obligor, (ii) mergers or consolidations of any
Subsidiary that is not an Obligor or an Obligor with and into an Obligor in a
transaction in which an Obligor is the surviving entity, provided, that in any
such transaction involving Issuer, the Issuer is the surviving entity, (iii)
liquidations or dissolutions of Guarantors and any other Subsidiaries that are
not Obligors if Issuer determines in good faith that such liquidation or
dissolution is in the best interests of Obligors, is not disadvantageous to
Noteholders and is not prohibited by Applicable Law, (iv) mergers or
consolidations of an Obligor with or into another Obligor, provided, that in any
such transaction involving Issuer, Issuer is the Surviving Person, or (v)
mergers or consolidations of another Person with or into Issuer or Guarantor
(provided, that the surviving entity is Issuer, a Guarantor or a Successor
Issuer; provided, further that if such surviving entity is a Successor Issuer,
(1) the Successor Issuer is a corporation organized under the laws of the United
States, any state thereof or the District of Columbia, (2) the Successor Issuer
expressly assumes all of the obligations of the Issuer hereunder and under the
Notes pursuant to documentation reasonably satisfactory to the Required
Noteholders, (3) immediately after such transaction, no Default exists, (4)
either (x) the Successor Issuer would be able to incur at least $1.00 of
Permitted Ratio Debt or (y) the Total Net Leverage Ratio immediately following
such merger or consolidation is no greater than the Total Net Leverage Ratio
immediately prior to such merger or consolidation and (5) each Guarantor shall
have confirmed its guarantee shall apply to the Successor Issuer’s obligations).
10.2.10.     Subsidiaries. Form or acquire any Subsidiary after the Closing
Date, except in accordance with Sections 10.1.15 and 10.2.5; or permit any
existing Subsidiary to issue any additional Equity Interests except director’s
qualifying shares.
10.2.11.     Organic Documents. Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date in a manner that is
materially adverse to Noteholders.

59



--------------------------------------------------------------------------------




10.2.12.     Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Obligors and
Subsidiaries.
10.2.13.     Accounting Changes; Fiscal Year. Make any material change in
accounting treatment or reporting practices, except as required by GAAP and in
accordance with Section 1.2; or change its Fiscal Year.
10.2.14.     Restrictive Agreements. Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date; (b)
relating to secured Debt permitted hereunder, as long as the restrictions apply
only to collateral for such Debt; (c) constituting customary restrictions on
assignment in leases and other contracts; and (d) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder.
10.2.15.     Hedging Agreements. Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.
10.2.16.     Conduct of Business. Engage in any business, other than its
business as conducted on the Closing Date and any activities incidental or
complementary thereto.
10.2.17.     Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Note Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions solely
among Obligors; (e) transactions with Affiliates that were consummated prior to
the Closing Date, as shown on Schedule 10.2.17; or (f) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Noteholders and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.
10.2.18.     Plans. Become party to any Multiemployer Plan or Foreign Plan,
other than (i) any in existence on the Closing Date, (ii) with respect to any
Multiemployer Plan, as required by Applicable Law, and (iii) the statutory
severance plan known as the “Indian Gratuity Plan” maintained by the Subsidiary
of Obligor that was formed under the laws of India; provided, that in no event
shall any Obligor be liable for any obligations under any Foreign Plan.
10.2.19.     Amendments to Subordinated Debt and ABL Obligations. Amend,
supplement or otherwise modify any document, instrument or agreement relating to
any Subordinated Debt, except as expressly permitted under the subordination
agreement with respect thereto. Amend, supplement or otherwise modify any
document, instrument or agreement relating to the ABL Obligations, except to the
extent any such amendment, supplement or modification is not prohibited under
the Subordination Agreement.
Section 10.3.     Preemptive Rights.
10.3.1.     Issuer hereby grants to each Noteholder the right to purchase its
Proportionate Percentage of any Equity Interests of Issuer (or debt securities
that are exchangeable for or convertible into Equity Interests of Issuer) to be
issued in any future Eligible Issuance.
10.3.2.     Issuer shall, before issuing any Equity Interests of Issuer (or debt
securities that are exchangeable for or convertible into Equity Interests of
Issuer) in an Eligible Issuance, give written notice thereof to the Noteholders.
Such notice shall specify the Equity Interests of Issuer (or debt securities
that

60



--------------------------------------------------------------------------------




are exchangeable for or convertible into Equity Interests of Issuer) that Issuer
proposes to issue, the proposed date of issuance, the consideration that Issuer
intends to receive therefor and all other material terms and conditions of such
proposed issuance. For a period of fifteen (15) Business Days following the date
of such notice, each Noteholder shall be entitled, by written notice to Issuer,
to elect to purchase all or any part of its Proportionate Percentage of the
Equity Interests of Issuer (or debt securities that are exchangeable for or
convertible into Equity Interests of Issuer) being sold in the Eligible
Issuance. To the extent that elections pursuant to this Section 10.3.2 shall not
be made with respect to any Equity Interests of Issuer (or debt securities that
are exchangeable for or convertible into Equity Interests of Issuer) included in
an Eligible Issuance within such fifteen (15) Business Day period, then Issuer
may issue such Equity Interests of Issuer (or debt securities that are
exchangeable for or convertible into Equity Interests of Issuer), but only for
consideration not less than, and otherwise on terms not materially less
favorable in the aggregate to Issuer than, those set forth in Issuer’s notice
and only within ninety (90) days after the end of such fifteen (15) Business Day
period. In the event that any such offer is accepted by one or more Noteholders
(each an “Electing Noteholder”), Issuer shall sell to each such Electing
Noteholder, and each such Electing Noteholder shall purchase from Issuer, for
the consideration and on the terms set forth in the notice as aforesaid, the
securities that such Electing Noteholder shall have elected to purchase and
Issuer may sell the balance, if any, of such securities it proposed to sell in
such Eligible Issuance in accordance with the immediately preceding sentence.
Section 10.4.     Reservation of Common Stock. For as long as any Notes remain
outstanding, (a) Issuer shall at all times reserve and keep available, free from
any preemptive rights, out of its authorized but unissued shares of Common Stock
or shares of Common Stock held in treasury by Issuer, for the purpose of
effecting the conversion of the Notes, the full number of shares of Common Stock
deliverable upon the conversion of all Notes then outstanding (after taking into
account any adjustments to the Conversion Price from time to time pursuant to
the terms of this Article VII and any increases to the aggregate Conversion
Amounts of all outstanding Notes from time to time). All shares of Common Stock
issued upon conversion of the Notes shall represent newly issued shares or
shares held in treasury by Issuer, shall have been duly authorized and validly
issued and shall be fully paid and nonassessable, and shall be free from
preemptive rights and free of any lien or adverse claim and shall rank pari
passu in all respects with other Common Stock and (b) without prejudice to any
other remedy at law or in equity any Noteholder may have as a result of a
default, take all actions reasonably required to amend its Certificate of
Incorporation, as expeditiously as reasonably practicable, to increase the
authorized and available amount of Common Stock if at any time such amendment is
necessary in order for Issuer to be able to satisfy its obligations under
Article VII. Before taking any action which would cause an adjustment reducing
the Conversion Price below the then par value of the shares of Common Stock
issuable upon conversion of a Note or portion thereof, Issuer shall take any
corporate action which may be necessary in order that Issuer may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
conversion of all outstanding Notes at such adjusted Conversion Price.
Section 10.5.     Reserved.
Section 10.6.     Reserved.
Section 10.7.     Listing of Shares
10.7.1.     Issuer shall maintain the authorization for listing the Common Stock
on the NASDAQ Global Market and shall not, and shall cause its Subsidiaries not
to, take any action which would be reasonably expected to result in the
delisting or suspension from trading of the Common Stock on the NASDAQ Global
Market.

61



--------------------------------------------------------------------------------




10.7.2.    If Issuer applies to have the Common Stock traded on any Exchange
other than the NASDAQ Global Market, Issuer shall include in such application
all of the shares of Common Stock issuable upon conversion of the Notes, and
will take such other action as is necessary to cause all of such shares of
Common Stock to be listed or quoted on such other trading market as promptly as
possible. Issuer shall then take all action reasonably necessary to continue the
listing and trading of such shares of Common Stock on such trading market and
will comply in all respects with Issuer’s reporting, filing and other
obligations in connection therewith.
10.7.3.    Issuer shall comply with all rules and regulations of the NASDAQ
Global Market (and any other the Exchange on which shares of the Common Stock
are then listed). If any shares of Common Stock to be reserved for the purpose
of conversion of Notes require registration with or approval of any Person or
group (as such term is defined in Section 13(d)(3) of the Exchange Act) under
any federal or state law or the rules and regulations of the Exchange on which
shares of the Common Stock are then listed before such shares may be validly
issued or delivered upon conversion, then Issuer will, as expeditiously as
reasonably practicable, secure such registration or approval, as the case may
be. Issuer will list and keep listed on the NASDAQ Global Market (and any other
Exchange on which shares of the Common Stock are then listed), upon official
notice of issuance, all shares of such Common Stock issuable upon conversion of
any of the Notes pursuant to this Agreement.
ARTICLE XI:     EVENTS OF DEFAULT; REMEDIES ON DEFAULT
Section 11.1.     Events of Default. Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:
(a)    An Obligor fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise) and such failure shall
continue for more than five (5) Business Days;
(b)    Any representation, warranty or other written statement of an Obligor
made in connection with any Note Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;
(c)    Reserved;
(d)    An Obligor breaches or fails to perform any other covenant contained in
any Note Documents, and such breach or failure is not cured within 30 days after
a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Required Noteholders, whichever is sooner; provided, however, that
such notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by an Obligor;
(e)    A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or, unless waived by Required Noteholders in writing, a third party
denies or contests the validity or enforceability of any Note Documents or
Obligations; any Note Document ceases to be in full force or effect for any
reason (other than a waiver or release by Noteholders);
(f)    Any breach or default of an Obligor occurs (i) under any Hedging
Agreement, or document, instrument or agreement to which it is a party or by
which it or any of its Properties is bound, relating to any Borrowed Money
(other than the Obligations or Debt owed by an Obligor to another Obligor and
other Obligations under the ABL Loan Documents and Second Lien Loan Documents)
in excess of

62



--------------------------------------------------------------------------------




$5,760,000 so long as the maturity of or any payment with respect to such
Borrowed Money may be accelerated or demanded due to such breach or (ii) under
any ABL Loan Document or Second Lien Loan Document if all or part of the ABL
Obligations or Second Lien Obligations, respectively, is accelerated or demanded
(or the commitments thereunder are terminated) due to such breach or if such
breach or default results from a failure to pay any obligation thereunder;
(g)    Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $5,760,000 (net of any
insurance coverage therefor acknowledged in writing by the insurer), unless a
stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise;
(h)    Reserved;
(i)    An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; an
Obligor agrees to or commences any liquidation, dissolution or winding up of its
affairs; or Obligors, taken as a whole, are not Solvent;
(j)    An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;
(k)    An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan that results in liability in an
amount exceeding $1,440,000; or any event similar to the foregoing occurs or
exists with respect to a Foreign Plan; or
(l)    An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property of any
Obligor.
Section 11.2.     Remedies upon Default. If an Event of Default described in
Section 11.1(j) occurs with respect to any Obligor, then to the extent permitted
by Applicable Law, all Obligations shall become automatically due and payable,
without any action by any Noteholder or notice of any kind. In addition, or if
any other Event of Default exists, Required Noteholders may in their discretion:
(a)    declare any Obligations immediately due and payable, whereupon they shall
be due and payable without diligence, presentment, demand, protest or notice of
any kind, all of which are hereby waived by Obligors to the fullest extent
permitted by law; or
(b)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise.

63



--------------------------------------------------------------------------------




If all or any portion of the Notes are redeemed, repaid or prepaid prior to the
Maturity Date for any reason (including as specified in Section 5.5.2), then, as
set forth in Section 5.5.2, Issuer shall pay to Required Noteholders, for the
pro rata benefit of the applicable Noteholders, as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder
an amount equal the amounts set forth in the last sentence of Section 5.5.2.


Section 11.3.     Reserved.
Section 11.4.     Setoff. At any time during an Event of Default, Noteholders,
and any of their Affiliates are authorized, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Noteholder or
such Affiliate to or for the credit or the account of an Obligor against any
Obligations, irrespective of whether or not such Noteholder or such Affiliate
shall have made any demand under this Agreement or any other Note Document and
although such Obligations may be contingent or unmatured or are owed to a branch
or office of such Noteholder or such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Noteholder and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.
Section 11.5.     Remedies Cumulative; No Waiver.
11.5.1.     Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Note Documents are
cumulative and not in derogation of each other. The rights and remedies of
Noteholders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.
11.5.2.     Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of any Noteholder to require strict performance by any
Obligor with any terms of the Note Documents, or to exercise any rights or
remedies with respect to Note Documents or otherwise; (b) the purchase of any
Note during a Default, Event of Default or other failure to satisfy any
conditions precedent; or (c) acceptance by any Noteholder of any payment or
performance by an Obligor under any Note Documents in a manner other than that
specified therein.
ARTICLE XII:     RESERVED
ARTICLE XIII:     BENEFIT OF AGREEMENT; ASSIGNMENTS
Section 13.1.     Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Obligors and Noteholders and their respective
registered successors and assigns, except, that, (a) no Obligor shall have the
right to assign its rights or delegate its obligations under any Note Documents;
and (b) any assignment by a Noteholder must be made in compliance with Section
13.3. Noteholders may treat the Person which purchased any Note as the owner
thereof for all purposes until such Person makes an assignment in accordance
with Section 13.3. Any authorization or consent of a Noteholder shall be
conclusive and binding on any subsequent transferee or assignee of such
Noteholder.

64



--------------------------------------------------------------------------------




Section 13.2.     Reserved.
Section 13.3.     Assignments.
13.3.1.     Permitted Assignments. A Noteholder may assign to an Eligible
Assignee any of its rights and obligations under the Note Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Noteholder’s rights and obligations under the Note Documents and, in
the case of a partial assignment, is in a minimum principal amount of $1,000,000
(unless otherwise agreed by Required Noteholders in its discretion) and integral
multiples of $1,000,000 in excess of that amount and (b) the parties to each
such assignment shall execute and deliver an Assignment and Acceptance to
Required Noteholders for their acceptance and to Issuer for its recoding in the
Register. Nothing herein shall limit the right of a Noteholder to pledge or
assign any rights under the Note Documents to (i) any Federal Reserve Bank or
the United States Treasury as collateral security pursuant to Regulation A of
the Board of Governors and any Operating Circular issued by such Federal Reserve
Bank, or (ii) counterparties to swap agreements relating to any Notes; provided,
however, that any payment by Obligors to the assigning Noteholder in respect of
any Obligations assigned as described in this sentence shall satisfy such
Obligors’ obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Noteholder from its obligations
hereunder.
13.3.2.     Effect; Effective Date. Upon delivery to Noteholders of an
assignment notice in the form of Exhibit B, the assignment shall become
effective as specified in the notice, if it complies with this Section 13.3.
From such effective date, the Eligible Assignee shall for all purposes be a
Noteholder under the Note Documents, and shall have all rights and obligations
of a Noteholder thereunder. Upon consummation of an assignment, the transferor
Noteholder and Issuer shall make appropriate arrangements for issuance of
replacement and/or new Notes, as applicable. The transferee Noteholder shall
comply with Section 5.10 and deliver, upon request, an administrative
questionnaire satisfactory to Required Noteholders.
13.3.3.     Certain Assignees. No assignment may be made to an Obligor,
Affiliate of an Obligor or natural person.
Section 13.4.     Replacement of Certain Noteholders. If a Noteholder (a) fails
to give its consent to any amendment, waiver or action for which consent of all
Noteholders was required and Required Noteholders consented or (b) requires
Issuer to pay additional amounts under Section 5.9, then, in addition to any
other rights and remedies that any Person may have, Required Noteholders or
Issuer may, by notice to such Noteholder within 120 days after such event,
require such Noteholder to assign all of its rights and obligations under the
Note Documents to Eligible Assignee(s), pursuant to appropriate Assignment and
Acceptance(s), within 20 days after the notice. Required Noteholders are
irrevocably appointed as attorney-in-fact to execute any such Assignment and
Acceptance if Noteholder fails to execute it. Such Noteholder shall be entitled
to receive, in cash, concurrently with such assignment, all amounts owed to it
under the Note Documents, including all principal, interest and fees through the
date of assignment (but excluding any prepayment charge).
Section 13.5.     Register. Issuer shall maintain at one of its U.S. offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of Noteholders, and principal amounts
(and stated interest) of the Notes owing to, each Noteholder pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error and Issuer and Noteholders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Noteholder hereunder for all purposes of this Agreement. The Register shall
be available for inspection by any Noteholder at any reasonable time and from
time to time upon reasonable prior notice.

65



--------------------------------------------------------------------------------




ARTICLE XIV:     MISCELLANEOUS
Section 14.1.     Consents, Amendments and Waivers.
14.1.1.     Amendment. No modification of any Note Document, including any
extension or amendment of a Note Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Required
Noteholders and each Obligor party to such Note Document; provided, however,
that
(a)    without the prior written consent of Required Noteholders, no
modification shall be effective with respect to any provision in a Note Document
that relates to any rights, duties or discretion of Required Noteholders;
(b)    without the prior written consent of each affected Noteholder, no
modification shall be effective that would (i) reduce the amount of, or waive or
delay payment of, any principal, interest or fees payable to such Noteholder;
and (ii) extend the Maturity Date applicable to such Noteholder’s Obligations;
or (iv) amend this clause (b); and
(c)    without the prior written consent of all Noteholders, no modification
shall be effective that would (i) alter Section 5.7, 14.1.1 or 14.18; (ii) amend
the definition of Pro Rata or Required Noteholders; or (iii); release all or
substantially all of the value of the Guaranty.
14.1.2.     Limitations. The agreement of Obligors shall not be necessary to the
effectiveness of any modification of a Note Document that deals solely with the
rights and duties of Noteholders as among themselves. Any waiver or consent
granted by Noteholders hereunder shall be effective only if in writing and only
for the matter specified.
14.1.3.     Payment for Consents. No Obligor will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Noteholder (in its capacity as a Noteholder hereunder)
as consideration for agreement by such Noteholder with any modification of any
Note Documents, unless such remuneration or value is concurrently paid, on the
same terms, on a Pro Rata basis to all Noteholders providing their consent.
Section 14.2.     Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE
NOTEHOLDER INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY NOTEHOLDER INDEMNITEE, INCLUDING CLAIMS (AS DEFINED IN THIS
AGREEMENT) ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF A NOTEHOLDER INDEMNITEE. In no event shall any party to a Note
Document have any obligation thereunder to indemnify or hold harmless a
Noteholder Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Noteholder Indemnitee.
Section 14.3.     Notices and Communications.
14.3.1.     Notice Address. All notices and other communications by or to a
party hereto shall be in writing and shall be given to any Obligor, at Issuer’s
address shown on the signature pages hereof, and to any other Person at its
address shown on the signature pages hereof (or, in the case of a Person who
becomes a Noteholder after the Closing Date, at the address shown on its
Assignment and Acceptance), or at such other address as a party may hereafter
specify by notice in accordance with this Section 14.3. Each such notice or
other communication shall be effective only (a) if given by facsimile
transmission, when

66



--------------------------------------------------------------------------------




transmitted to the applicable facsimile number, if confirmation of receipt is
received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Any written notice or other communication that is not
sent in conformity with the foregoing provisions shall nevertheless be effective
on the date actually received by the noticed party. Any notice received by
Issuer shall be deemed received by all Obligors.
14.3.2.     Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements and other information required by Section 10.1.2, administrative
matters, distribution of Note Documents. Noteholders make no assurances as to
the privacy and security of electronic communications. Electronic and voice mail
may not be used as effective notice under the Note Documents.
14.3.3.     Non-Conforming Communications. Noteholders may rely upon any notices
purportedly given by or on behalf of any Obligor even if such notices were not
made in a manner specified herein, were incomplete or were not confirmed, or if
the terms thereof, as understood by the recipient, varied from a later
confirmation. Each Obligor shall indemnify and hold harmless each Noteholder
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of an Obligor.
Section 14.4.     Performance of Obligors’ Obligations. Required Noteholders
may, in their discretion at any time and from time to time, at the Obligors’
expense, pay any amount or do any act required of an Obligor under any Note
Documents or otherwise lawfully requested by Required Noteholders to enforce any
Note Documents or collect any Obligations. All payments, costs and expenses
(including Extraordinary Expenses) of Required Noteholders under this Section
shall be reimbursed to Required Noteholders by the Obligors, on demand, with
interest from the date incurred to the date of payment thereof at the Default
Rate applicable to Notes. Any payment made or action taken by Required
Noteholders under this Section shall be without prejudice to any right to assert
an Event of Default or to exercise any other rights or remedies under the Note
Documents.
Section 14.5.     Credit Inquiries. Each Obligor hereby authorizes Noteholders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Obligor or Subsidiary.
Section 14.6.     Severability. Wherever possible, each provision of the Note
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Note Documents shall remain in full force and effect.
Section 14.7.     Cumulative Effect; Conflict of Terms. The provisions of the
Note Documents are cumulative. The parties acknowledge that the Note Documents
may use several limitations, tests or measurements to regulate similar matters,
and they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Note Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Note
Document, the provision herein shall govern and control.
Section 14.8.     Counterparts. Any Note Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Noteholders has received counterparts bearing the signatures of
all

67



--------------------------------------------------------------------------------




parties hereto. Delivery of a signature page of any Note Document by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
Section 14.9.     Entire Agreement. Time is of the essence of the Note
Documents. The Note Documents constitute the entire contract among the parties
relating to the subject matter hereof, and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
Section 14.10.     Relationship with Noteholders. The obligations of each
Noteholder hereunder are several, and no Noteholder shall be responsible for the
obligations of any other Noteholder. Amounts payable hereunder to each
Noteholder shall be a separate and independent debt. It shall not be necessary
for any other Noteholder to be joined as an additional party in any proceeding
for such purposes. Nothing in this Agreement and no action of Noteholders shall
be deemed to constitute a partnership, association, joint venture or any other
kind of entity, nor to constitute control of any Obligor.
Section 14.11.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated by any Note Document, each Obligor
acknowledges and agrees that (a)(i) this note purchase agreement and any related
arranging or other services by any Noteholder or any of their Affiliates are
arm’s-length commercial transactions between each Obligor and such Person; (ii)
each Obligor has consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) each Obligor is
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Note Documents; (b) each of
Noteholders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Obligor, any of their Affiliates or any other Person, and has no obligation with
respect to the transactions contemplated by the Note Documents except as
expressly set forth therein; and (c) Noteholders and their Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Obligors and their Affiliates, and have no obligation to disclose
any of such interests to the Obligors or their Affiliates. To the fullest extent
permitted by Applicable Law, each Obligor hereby waives and releases any claims
that it may have against Noteholders and their Affiliates with respect to any
breach of agency or fiduciary duty in connection with any transaction
contemplated by a Note Document.
Section 14.12.     Confidentiality. Each Noteholder shall maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, and to its and their partners,
directors, officers, employees, agents, advisors and representatives (provided
such Persons are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Note Documents or Obligations; (f) [intentionally
omitted]; (g) with the consent of such Obligor; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to any Noteholder or any of their Affiliates
on a nonconfidential basis from a source other than the Obligors. As used
herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business that is identified as confidential
when delivered. Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises the same degree of care that it accords its own confidential
information. Each of Noteholders acknowledge that (i) Information may include
material non-public information concerning an Obligor or Subsidiary; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with Applicable Law, including federal and state securities laws.

68



--------------------------------------------------------------------------------




Section 14.13.     GOVERNING LAW. THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 14.14.     Consent to Forum.
14.14.1.     Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, CITY OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO
ANY NOTE DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. Nothing herein shall limit the right of any Noteholder to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Required
Noteholders of any judgment or order obtained in any forum or jurisdiction.
Section 14.15.     Waivers. To the fullest extent permitted by Applicable Law,
(i) each party hereto waives the right to trial by jury (which each Noteholder
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Note Documents or Obligations and (ii) each Obligor waives (a)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Required Noteholders on which an Obligor may in any way be
liable, and hereby ratifies anything Required Noteholders may do in this regard;
(b) any bond or security that might be required by a court prior to allowing
Required Noteholders to exercise any rights or remedies; (c) the benefit of all
valuation, appraisement and exemption laws; (d) any claim against any
Noteholder, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Note Documents or
transactions relating thereto; and (e) notice of acceptance hereof. Each Obligor
acknowledges that the foregoing waivers are a material inducement to Noteholders
entering into this Agreement and that they are relying upon the foregoing in
their dealings with the Obligors. Each Obligor has reviewed the foregoing
waivers with its legal counsel and has knowingly and voluntarily waived its jury
trial and other rights following consultation with legal counsel. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.
Section 14.16.     Patriot Act Notice. Noteholders hereby notify Obligors that
pursuant to the requirements of the Patriot Act, Noteholders are required to
obtain, verify and record information that identifies each Obligor, including
its legal name, address, tax ID number and other information that will allow
Noteholders to identify it in accordance with the Patriot Act. Noteholders will
also require information regarding each personal guarantor, if any, and may
require information regarding Obligors’ management and owners, such as legal
name, address, social security number and date of birth.
Section 14.17.     Confusing Names. Obligors acknowledge and agree that it is
their intention that the respective names of each of following Subsidiaries not
include a period after the reference to “LLC” therein: Assignment America, LLC
and Cross Country Education, LLC; provided, that if it is determined that the
name of any such Subsidiary includes a period after the reference to “LLC” in
the name thereof, then each reference to such Subsidiary in the Note Documents
shall be deemed to include such period.

69



--------------------------------------------------------------------------------




Section 14.18.    Ratable Sharing. If any Noteholder shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis, such Noteholder
shall forthwith purchase from the other Noteholder such participations in the
affected Obligation as are necessary to cause the purchasing Noteholder to share
the excess payment or reduction on a Pro Rata basis. If any of such payment or
reduction is thereafter recovered from the purchasing Noteholder, the purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.
Section 14.19.    Noteholder Agent. If the Notes are held by four or more
Noteholder Groups, the Required Noteholders shall, within ten (10) Business
Days, appoint an agent to receive all notices otherwise required to be delivered
to the Noteholders hereunder. For the sake of clarity, following such
appointment, the Issuer shall be deemed to comply with any notice requirement
hereunder if it delivers such notice to the agent appointed by the Required
Noteholders pursuant to this Section 14.19.
ARTICLE XV:    GUARANTY
Section 15.1.     Guaranty. Each Guarantor hereby unconditionally guarantees, as
a primary Obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all Obligations.
Each payment made by any Guarantor pursuant to this Guaranty shall be made in
lawful money of the United States in immediately available funds.
Section 15.2.     Waivers. Each Guarantor hereby absolutely, unconditionally and
irrevocably waives, to the maximum extent permitted by law, (a) promptness,
diligence, notice of acceptance, notice of presentment of payment and any other
notice hereunder, (b) demand of payment, protest, notice of dishonor or
nonpayment, notice of the present and future amount of the Obligations and any
other notice with respect to the Obligations, (c) any requirement that any
Noteholder protect, secure, perfect or insure any security interest or Lien or
any property subject thereto or exhaust any right or take any action against any
other Obligor, or any Person, (d) any other action, event or precondition to the
enforcement hereof or the performance by each such Guarantor of the Obligations,
and (e) any defense arising by any lack of capacity or authority or any other
defense of any Obligor or any notice, demand or defense by reason of cessation
from any cause of Obligations other than Full Payment of the Obligations by
Obligors and any defense that any other guarantee or security was or was to be
obtained by Required Noteholders.
Section 15.3.     No Defense. No invalidity, irregularity, voidableness,
voidness or unenforceability of this Agreement or any Note Document or any other
agreement or instrument relating thereto, or of all or any part of the
Obligations or of any collateral security therefor shall affect, impair or be a
defense hereunder.
Section 15.4.     Guaranty of Payment. The Guaranty hereunder is one of payment
and performance, not collection, and the obligations of each Guarantor hereunder
are independent of the Obligations of the other Obligors, and a separate action
or actions may be brought and prosecuted against any Guarantor to enforce the
terms and conditions of this Article XV, irrespective of whether any action is
brought against any other Obligor or other Persons or whether any other Obligor
or other Persons are joined in any such action or actions. Each Guarantor
waives, to the maximum extent permitted by law, any right to require that any
resort be had by any Noteholder to any security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
any Noteholder in favor of any Obligor or any other Person. No election to
proceed in one form of action or proceedings, or against any Person, or on any
Obligations, shall constitute a waiver of Required Noteholders’ right to proceed
in any other form of action or proceeding or against any other Person unless
Required Noteholders have expressed any such right in writing. Without

70



--------------------------------------------------------------------------------




limiting the generality of the foregoing, no action or proceeding by Required
Noteholders against any other Obligor under any document evidencing or securing
indebtedness of any such Obligor to Noteholders shall diminish the liability of
any Guarantor hereunder, except to the extent Noteholders receive actual payment
on account of Obligations by such action or proceeding, notwithstanding the
effect of any such election, action or proceeding upon the right of subrogation
of any Guarantor in respect of any Obligor.
Section 15.5.     Liabilities Absolute. The liability of each Guarantor
hereunder shall be absolute, unlimited and unconditional, other than in
connection with Full Payment of the Obligations, shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any claim, defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any other Obligation or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor shall not be discharged or impaired, released, limited or otherwise
affected by:
(a)    any change in the manner, place or terms of payment or performance,
and/or any change or extension of the time of payment or performance of,
release, renewal or alteration of, or any new agreements relating to any
Obligation, any security therefor, or any liability incurred directly or
indirectly in respect thereof, or any rescission of, or amendment, waiver or
other modification of, or any consent to departure from, this Agreement or any
Note Document, including any increase in the Obligations resulting from the
extension of additional credit to Issuer or otherwise;
(b)    any sale, exchange, release, surrender, loss, abandonment, realization
upon any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset there
against, or failure to perfect, or continue the perfection of, any Lien in any
such property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Obligations;
(c)    the failure of any Noteholder to assert any claim or demand or to enforce
any right or remedy against Issuer or any other Obligor or any other Person
under the provisions of this Agreement or any Note Document or any Note Document
or instrument executed an delivered in connection herewith or therewith;
(d)    any settlement or compromise of any Obligation, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of any
Obligor to creditors of any Obligor other than any other Obligor; and
(e)    other than Full Payment of the Obligations, any other agreements or
circumstance of any nature whatsoever that may or might in any manner or to any
extent vary the risk of any Guarantor, or that might otherwise at law or in
equity constitute a defense available to, or a discharge of, the Guaranty
hereunder and/or the obligations of any Guarantor, or a defense to, or discharge
of, any Obligor or any other Person or party hereto or the Obligations pursuant
to this Agreement and/or the Note Documents.
Section 15.6.     Reserved.
Section 15.7.     Reserved.
Section 15.8.     Reinstatement.

71



--------------------------------------------------------------------------------




15.8.1.     The Guaranty provisions herein contained shall continue to be
effective or be reinstated, as the case may be, if claim is ever made upon any
Noteholder for repayment or recovery of any amount or amounts received by such
Noteholder in payment or on account of any of the Obligations and such
Noteholder repays all or part of said amount for any reason whatsoever,
including, without limitation, by reason of any judgment, decree or order of any
court or administrative body having jurisdiction over such Noteholder or the
respective property of each, or any settlement or compromise of any claim
effected by such Noteholder with any such claimant (including any Obligor); and
in such event each Guarantor hereby agrees that any such judgment, decree,
order, settlement or compromise or other circumstances shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
note or other instrument evidencing any Obligation, and each Guarantor shall be
and remain liable to Noteholders for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by such
Noteholders.
15.8.2.     Required Noteholders shall not be required to marshal any assets in
favor of any Guarantor, or against or in payment of Obligations.
15.8.3.     Reserved.
15.8.4.     If any Obligor makes any payment to Noteholders, which payment is
wholly or partly subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to any Person under any federal
or provincial statute or at common law or under equitable principles, then to
the extent of such payment, the Obligation intended to be paid shall be revived
and continued in full force and effect as if the payment had not been made, and
the resulting revived Obligation shall continue to be guaranteed, uninterrupted,
by each Guarantor hereunder.
15.8.5.     All present and future monies payable by any Obligor to any
Guarantor, whether arising out of a right of subrogation or otherwise, are
assigned to Noteholders as security for such Guarantor’s liability to
Noteholders hereunder and are postponed and subordinated to Noteholders’ prior
right to Full Payment of Obligations. Except to the extent prohibited otherwise
by this Agreement, all monies received by any Guarantor from any Obligor shall
be held by such Guarantor as agent and trustee for Noteholders. This assignment,
postponement and subordination shall only terminate upon the Full Payment of the
Obligations and this Agreement is irrevocably terminated.
15.8.6.     Each Obligor acknowledges this assignment, postponement and
subordination and, except as otherwise set forth herein, agrees to make no
payments to any Guarantor without the prior written consent of Required
Noteholders. Each Obligor agrees to give full effect to the provisions hereof,
except as permitted hereunder.
Section 15.9.     Action Upon Event of Default; Subrogation; Subordination;
Indemnity. Upon the occurrence and during the continuance of any Event of
Default, Required Noteholders may without notice to or demand upon any Obligor
or any other Person, declare any Obligations of such Guarantor hereunder
immediately due and payable, and shall be entitled to enforce the Obligations of
each Guarantor. Upon such declaration by Required Noteholders, Noteholders are
hereby authorized at any time and from time to time to set off and apply any and
all deposits (general or special, time or demand, provisions or final) at any
time held and other indebtedness at any time owing by Noteholders to or for the
credit or the account of any Guarantor against any and all of the Obligations of
each Guarantor now or hereafter existing hereunder, whether or not Noteholders
shall have made any demand hereunder against any other Obligor and although such
Obligations may be contingent and unmatured. The rights of Noteholders hereunder
are in addition to other rights and remedies (including other rights of set-off)
which Noteholders may have. Upon payment

72



--------------------------------------------------------------------------------




by any Guarantor of any Obligations, all rights of such Guarantor against Issuer
or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the Full Payment of
the Obligations. If any amount shall erroneously be paid by a Guarantor to
Issuer or any other Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of
Issuer or any other Guarantor, such amount shall be held in trust for the
benefit of the Noteholders and shall promptly be paid to Noteholders to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement. Subject to the foregoing, to the
extent that any Guarantor shall, under this Agreement as a joint and several
Obligor, repay any of the Obligations of another Obligor under this Agreement
(an “Accommodation Payment”), then such Guarantor making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Guarantors in an amount equal to a fraction of
such Accommodation Payment, the numerator of which fraction is such other
Guarantor’s allocable amount and the denominator of which is the sum of the
allocable amounts of all Guarantors; provided, that such rights of contribution
and indemnification shall be subordinated to the Full Payment of all of the
Obligations. As of any date of determination, the “allocable amount” of each
Guarantor shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Guarantor hereunder without (a)
rendering such Guarantor “insolvent” within the meaning of Section 101 (31) of
the Bankruptcy Code of the United States, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Guarantor with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code of the United States,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Guarantor
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code of the United States or Section 4 of the UFTA, or Section 5
of the UFCA.
Section 15.10.     Guarantor’s Investigation. Each Guarantor acknowledges
receipt of a copy of each of this Agreement and the Note Documents. Each
Guarantor has made an independent investigation of Obligors and of the financial
condition of Obligors. No Noteholder has made, and Noteholders do not hereby
make, any representations or warranties as to the income, expense, operation,
finances or any other matter or thing affecting any Obligor nor has any
Noteholder made any representations or warranties as to the amount or nature of
the Obligations of any Obligor to which this Article XV applies as specifically
herein set forth, nor has any Noteholder or any officer, agent or employee of
any Noteholder or any representative thereof, made any other oral
representations, agreements or commitments of any kind or nature, and each
Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and such Guarantor expressly disclaims reliance on any
such representations or warranties.
Section 15.11.     General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of Noteholders
generally, if the Obligations of any Guarantor under Article XV would otherwise
be held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Article XV, then, notwithstanding any other provision to the
contrary, the amount of such liability shall, without any further action by such
Guarantor, any Obligor or any other person, be automatically limited and reduced
to the highest amount (after giving effect to the liability under this Guaranty)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
[Remainder of page intentionally left blank; signatures begin on following page]





73



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 
ISSUER:
 
CROSS COUNTRY HEALTHCARE, INC.


 
 
 
 
 
 
By:
/s/ Stephen W. Rubin
 
 
 
Name: Stephen W. Rubin
Title: Vice President
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
6551 Park of Commerce Blvd., NW
Boca Raton, FL 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774


 
 
 
 
GUARANTORS:


CEJKA SEARCH, INC.
 
 
 
 
 
 
By:
/s/ Stephen W. Rubin
 
 
By:
Name: Stephen W. Rubin
Title: Vice President
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
4 Cityplace Drive, Suite 300
Creve Coeur, MO 63141
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 
 
 
 




CROSS COUNTRY EDUCATION, LLC
 
 
 
 
By:
/s/ Stephen W. Rubin
 
By:
Name: Stephen W. Rubin
Title: Vice President
 
 
Address:
 
 
 
 
 
 
 
 
 
9020 Overlook Boulevard, Suite 140
Brentwood, TN 37027
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 
 
 
 


74



--------------------------------------------------------------------------------
















 
CROSS COUNTRY STAFFING, INC.


 
By:
/s/ Stephen W. Rubin
 
 
 
Name: Stephen W. Rubin
Title: Vice President
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
6551 Park of Commerce Blvd., NW
Boca Raton, FL 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 
 
 
 
 
 
 



MDA HOLDINGS, INC.
 
 
By:
/s/ Stephen W. Rubin
 
 
 
Name: Stephen W. Rubin
Title: Vice President
 
 
Address:
 
 
 
 
 
4775 Peachtree Industrial Blvd., Suite 300
Berkeley Lake, GA 30092
Attn: Susan E. Ball
Telecopy: (800) 565-9774


 
 
CROSS COUNTRY PUBLISHING, LLC




By:
/s/ Stephen W. Rubin
 
 
 
Name: Stephen W. Rubin
Title: Vice President
 
 
Address:
 
 
 
 
 
9020 Overlook Boulevard, Suite 140
Brentwood, TN 37027
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 
 






75



--------------------------------------------------------------------------------




ASSIGNMENT AMERICA, LLC


 
 
By:
/s/ Stephen W. Rubin
 
 
 
Name: Stephen W. Rubin
Title: Vice President
 
 
Address:
 
 
 
 
 
6551 Park of Commerce Blvd., NW
Boca Raton, FL 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 
 




TRAVEL STAFF, LLC




By:
/s/ Stephen W. Rubin
 
 
 
Name: Stephen W. Rubin
Title: Vice President
 
 


Address:
 
 
 
 
 
6551 Park of Commerce Blvd., NW
Boca Raton, FL 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 
 




LOCAL STAFF, LLC


By:
/s/ Stephen W. Rubin
 
 
 
Name: Stephen W. Rubin
Title: Vice President
 
 
 
 


Address:
 
 
 
 
 
6551 Park of Commerce Blvd., NW
Boca Raton, FL 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 
 






76



--------------------------------------------------------------------------------




MEDICAL DOCTOR ASSOCIATES, LLC




By:
Stephen W. Rubin
 
Name: Stephen W. Rubin
Title: Vice President


Address:
 
 
 
4775 Peachtree Industrial Blvd., Suite 300
Berkeley Lake, GA 30092
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 
CREDENT VERIFICATION AND LICENSING SERVICES, LLC




By:
Stephen W. Rubin
 
Name: Stephen W. Rubin
Title: Vice President
Address:
 
 
 
4775 Peachtree Industrial Blvd., Suite 300
Berkeley Lake, GA 30092
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 



 
OWS, LLC




By:
Stephen W. Rubin
 
Name: Stephen W. Rubin
Title: Vice President


Address:
 
 
 
6551 Park of Commerce Blvd., NW
Boca Raton, FL 33487
Attn: Susan E. Ball
Telecopy: (800) 565-9774
 
 
 


77



--------------------------------------------------------------------------------








BENEFIT STREET PARTNERS SMA LM L.P., as a Noteholder:
 
By:
/s/ Bryan Martoken
 
Name: Bryan Martoken
Title: CFO – Capital Markets Group


Address:


c/o Benefit Street Partners L.L.C.
9 West 57th Street, Suite 4700
New York, New York 10019
Attn: King Jang
Telecopy: (212) 588-6769


PECM STRATEGIC FUNDING L.P., as a Noteholder:


By: PECM Strategic Funding GP L.P.


By: PECM Strategic Funding GP Ltd.
 
By:
/s/ Bryan Martoken
By:
Name: Bryan Martoken
Title: CFO – Capital Markets Group


Address:


c/o Benefit Street Partners L.L.C.
9 West 57th Street, Suite 4700
New York, New York 10019
Attn: King Jang
Telecopy: (212) 588-6769


PROVIDENCE DEBT FUND III L.P., as a Noteholder:
 


By:
/s/ Bryan Martoken
 
Name: Bryan Martoken
Title: CFO – Capital Markets Group


Address:
 
 
 
c/o Benefit Street Partners L.L.C.
9 West 57th Street, Suite 4700
New York, New York 10019
Attn: King Jang
Telecopy: (212) 588-6769


 




78

